 



EXHIBIT 10.1
Execution Copy
ASSET PURCHASE AGREEMENT

 

 

dated as of
August 4, 2006
among
VOCUS, INC.,
VOCUS PRW HOLDINGS LLC,
PRWEB INTERNATIONAL, INC.,
PRWEB, LLC,
and
THE SOLE STOCKHOLDER OF PRWEB INTERNATIONAL, INC.
AND SOLE OWNER OF PRWEB, LLC

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Assignment and Assumption Agreement
Exhibit B
  Bill of Sale
Exhibit C
  Intellectual Property Assignment
Exhibit D-1
  Stockholder Employment Agreement
Exhibit D-2
  Baker Employment Agreement
Exhibit D-3
  Castle Employment Agreement
Exhibit E
  Escrow Agreement
Exhibit F
  Alder Street Lease

i



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”) is made and entered into as
of the 4th day of August, 2006, by and among (1) Vocus, Inc., a Delaware
corporation (the “Parent”), (2) Vocus PRW Holdings LLC, a Maryland limited
liability company and wholly-owned subsidiary of the Parent (“VPRW”; together
with the Parent, the “Buyer”), (3) PRWeb International, Inc., a Washington
corporation (the “Company”), (4) PRWeb, LLC, a Washington limited liability
company (“PRWLLC”; together with the Company, the “Seller”), and (5) David
McInnis, the sole stockholder of the Company and sole member of PRWLLC (the
“Stockholder”). PRWLLC is a party to this Agreement solely for purposes of
transferring the Purchased Assets to VPRW and the other purposes expressly set
forth herein.
     Whereas, the Company conducts a business which provides online news and
press release distribution services and other related services (such as search
engine optimization) under various trade names including “PRWeb”, “eMediaWire”,
“WunZhang”, “AmbosMedios” and “PRWebDirect” (the “Business”);
     Whereas, the Stockholder owns all of the Company’s outstanding capital
stock and all of PRWLLC’s membership interests;
     Whereas, VPRW desires to purchase and the Seller desires to sell
substantially all of the assets of the Business upon the terms and subject to
the conditions set forth herein;
     Now, therefore, the parties hereto agree as follows:
ARTICLE 1
Definitions and Rules of Construction
     Section 1.01. Rules of Construction.
          (a)      The terms defined in this Article 1 have the meanings set
forth below for all purposes of this Agreement and any agreement or instrument
entered into pursuant to this Agreement (unless a different meaning is set forth
in such other agreement or instrument), and such meanings shall apply equally to
both the singular and plural forms of the terms defined and to the correlative
forms of such terms. The rules of construction set forth in this Section 1.01
shall apply to this Agreement and any agreement or instrument entered into
pursuant to this Agreement, unless the context shall otherwise require.
          (b)      Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. References in an
agreement or instrument to Articles, Sections, Annexes, Exhibits and Schedules
shall be deemed to be references to Articles and Sections of, and Annexes,
Exhibits and Schedules to, such agreement or instrument unless the context shall
otherwise require.
          (c)      General words shall not be given a restrictive meaning
because they are followed by words which are particular examples of the acts.

 



--------------------------------------------------------------------------------



 



          (d)      All Annexes and Schedules attached to an agreement or
instrument shall be deemed incorporated therein as if set forth in full therein.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “or” is not exclusive. All
references to “$” or “dollars” shall be to the lawful currency of the United
States, all references to “days” shall be to calendar days and or all references
to “months” shall be to calendar months, unless otherwise specified.
          (e)      The headings of Articles, Sections, Subsections and
paragraphs in an agreement or instrument are for descriptive purposes only and
shall not control, alter or otherwise affect the meaning, scope or intent of any
provisions of such agreement or instrument.
          (f)      All accounting terms not defined in any agreement or
instrument shall have the meanings determined by the generally accepted
accounting principles of the United States as in effect from time to time,
consistently applied. Any references to income or profits or gains earned,
accrued or received shall include income or profits or gains treated as earned,
accrued or received for the purposes of any applicable Legal Requirement.
          (g)      The words “hereof,” “herein” and “hereunder” and words of
similar import when used in any agreement or instrument shall refer to such
agreement or instrument as a whole and not to any particular provision of such
agreement or instrument.
          (h)      Each of the representations and warranties in this Agreement
shall be separate and independent and, except as expressly provided, shall not
be limited by reference to any other representation or warranty or anything in
this Agreement.
          (i)      References to a Person are also to its permitted successors
and permitted assigns.
          (j)      Unless otherwise expressly provided in any agreement or
instrument, any agreement, instrument, statute, proclamation or decree defined
or referred to therein or in any agreement or instrument that is referred to
therein means such agreement, instrument, statute, proclamation or decree as
from time to time amended, modified, supplanted or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes, proclamations or decrees) by succession of comparable successor
statutes, proclamations or decrees. References to all agreements or instruments
include attachments thereto and instruments incorporated therein and references
to any statute, proclamation or decree include all rules and regulations
promulgated thereunder.
     Section 1.02. Definitions. The following terms, as used herein, have the
following meanings:
     “Affiliate” (whether or not capitalized) means, with respect to any Person,
any other Person directly or indirectly controlling, controlled by, or under
common control with such Person. For the purposes of this definition, “control,”
“controlled by,” and “under common control with” mean, with respect to a
corporation, the right to exercise, directly or indirectly, more than 50% of the
voting rights attributable to the shares of the controlled corporation and, with
respect to any Person other than a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person.

- 2 -



--------------------------------------------------------------------------------



 



     “Alder Street Lease” means the lease between the Parent and PRWLLC with
respect to the premises located at 2084 Alder Street, Ferndale, Washington
98248, in the form attached hereto as Exhibit F.
     “Balance Sheet” means the unaudited balance sheet of the Company as of
July 31, 2006.
     “Baker” means Joel Baker.
     “Baker Employment Agreement” means an employment agreement between the
Parent and Baker, in the form attached hereto as Exhibit D-2.
     “Balance Sheet Date” means July 31, 2006.
     "Castle” means Alberto Castle.
     “Castle Employment Agreement” means an employment agreement between the
Parent and Castle, in the form attached hereto as Exhibit D-3.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.
     “Closing Date” means the date of the Closing.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral Agreements” means the Assignment and Assumption Agreement, the
Bill of Sale, the Intellectual Property Assignment, the Stockholder Employment
Agreement, the Baker Employment Agreement, the Castle Employment Agreement and
any and all other agreements, instruments or documents required or expressly
provided under this Agreement to be executed and delivered in connection with
the transactions contemplated by this Agreement.
     “Confidential Information” means confidential data and confidential
information relating to the Business (which does not rise to the status of a
Trade Secret under applicable law); provided however, that Confidential
Information shall not include any information that (i) is publicly known or in
the public domain prior to the Closing Date, (ii) becomes publicly known or made
generally available in the public domain after the Closing Date through no fault
of the Company, Stockholder or any of their Affiliates, (iii) is obtained by the
Company, Stockholder or any of their Affiliates from a third party lawfully in
possession of such information and without a breach of such third party’s
obligations of confidentiality; or (iv) is independently developed by the
Company, Stockholder or any of their Affiliates without use of or reference to
Confidential Information, as shown by documents and other competent evidence in
the possession of the Company, Stockholder or any of their Affiliates.
     “Conflicting Services” means any product, service or process of any Person
other than the Parent or its Affiliates which competes with any of the following
products, services or processes performed, offered or owned by the Seller, the
Parent or its Affiliates: media relations; media lists; media databases; news
monitoring or news clipping; online newsrooms; project management, file and
document management, email marketing and/or analytics relating to public

- 3 -



--------------------------------------------------------------------------------



 



relations or government relations; and press release distribution services
(including online and direct-to-consumer distribution and search engine
optimization for press release distribution).
     “Contracts,” when described as being those of or applicable to any Person,
means any and all contracts, agreements, franchises, understandings,
arrangements, leases, licenses, registrations, authorizations, easements,
servitudes, rights of way, mortgages, bonds, notes, guaranties, liens,
indebtedness, approvals or other instruments or undertakings to which such
Person is a party or beneficiary of or to which or by which such Person or the
property of such Person is subject or bound (including any “click-through”
license or other agreements), excluding any Permits.
     “Controlled Group” means the Parent and its Affiliates.
     “Customer” means each and every Person who or which, at any time during the
three (3) years prior to the Closing Date: (a) contracted for, was billed for,
or received services from any member of the Controlled Group or the Seller; or
(b) was in contact with the Seller concerning the Controlled Group’s or the
Seller’s products or services.
     “Customer Deposits” means payments received from a Customer in advance of
the Company’s earning the related revenue.
     “Damages” means any and all direct or indirect damages, liabilities,
obligations, penalties, fines, judgments, claims, deficiencies, losses, costs,
expenses and assessments (including reasonable expenses of investigation, income
and other taxes, interest, penalties and attorneys’ and accountants’ fees and
disbursements in connection with any action, suit or proceeding whether
involving a third-party claim or a claim solely between the parties hereto).
     “Environmental Laws” means any federal, state, local or foreign law
(including common law), treaty, judicial decision, regulation, rule, judgment,
order, decree, injunction, permit or governmental restriction or any agreement
with any governmental authority or other third party, whether now or hereafter
in effect, relating to the environment, human health and safety or to
pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substances, wastes or
materials.
     “Environmental Liabilities” means any and all liabilities arising in
connection with or in any way relating to the Company (or any predecessor of the
Company or any prior owner of all or part of its business and assets), any
property now owned, leased, or operated by the Company, the Business (as
currently or previously conducted), the Purchased Assets or any activities or
operations occurring or conducted at any real property now owned or leased by
the Company or any predecessor (including offsite disposal), whether accrued,
contingent, absolute, determined, determinable or otherwise, which (a) arise
under or relate to any Environmental Law and (b) relate to actions occurring or
conditions existing on or prior to the Closing Date (including any matter
disclosed or required to be disclosed in Schedule 3.18).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Escrow Agent” means Mercantile Safe Deposit and Trust Company, or such
other national banking association or other Person as may be selected by the
Parent and the Company

- 4 -



--------------------------------------------------------------------------------



 



to serve as escrow agent with respect to the Escrow Agreement.
     “Escrow Agreement” means an escrow agreement in the form of Exhibit E
attached hereto (with such changes thereto as may be required by the Escrow
Agent).
     “GAAP” means U.S. generally accepted accounting principles.
     “Governmental Authority” means any competent governmental, administrative,
supervisory, regulatory, judicial, determinative, disciplinary, enforcement or
tax raising body, authority, agency, board, department, court or tribunal of any
jurisdiction and whether supranational, national, regional or local.
     “Hazardous Substances” means any pollutant, contaminant, waste or chemical
or any toxic, radioactive, ignitable corrosive, reactive or otherwise hazardous
substance, waste or material or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics including
petroleum, its derivatives, by-products and other hydrocarbons, and any
substance, waste or material regulated under any Environmental Law.
     “Intellectual Property Right” means (a) inventions, whether or not
patentable, reduced to practice or made the subject of one or more pending
patent applications (including all Services under development), (b) national and
multinational statutory invention registrations, patents and patent applications
(including all reissues, divisions, continuations, continuations-in-part,
extensions and reexaminations thereof) registered or applied for in the United
States and all other nations throughout the world, all improvements to the
inventions disclosed in each such registration, patent or patent application,
(c) trademarks, service marks, trade dress, logos, domain names, trade names and
corporate names (whether or not registered) in the United States and all other
nations throughout the world, including all variations, derivations,
combinations, registrations and applications for registration of the foregoing
and all goodwill associated therewith (collectively, the “Marks”),
(d) copyrights (whether or not registered) and registrations and applications
for registration thereof in the United States and all other nations throughout
the world, including all derivative works, moral rights, renewals, extensions,
reversions or restorations associated with such copyrights, now or hereafter
provided by law, regardless of the medium of fixation or means of expression,
(e) computer software, (including source code, object code, firmware, operating
systems and specifications), (f) Trade Secrets and, whether or not confidential,
business information (including pricing and cost information, business and
marketing plans and customer and supplier lists) and know-how (including
manufacturing and production processes and techniques and research and
development information), (g) industrial designs (whether or not registered),
(h) databases and data collections, (i) copies and tangible embodiments of any
of the foregoing, in whatever form or medium, (j) all rights to obtain and
rights to apply for patents, and to register trademarks and copyrights, (k) all
rights in all of the foregoing provided by treaties, conventions and common law
and (l) all rights to sue or recover and retain damages and costs and reasonable
attorneys’ fees for past, present and future infringement or misappropriation of
any of the foregoing.
     “Inventory” means all goods, merchandise and other personal property owned
and held for sale, and all raw materials, works-in-process, materials and
supplies of every nature which contribute to the finished products of the
Company in the ordinary course of its business,

- 5 -



--------------------------------------------------------------------------------



 



specifically excluding, however, damaged, defective or otherwise unsaleable
items.
     “Knowledge of the Company” means the actual knowledge of the Stockholder,
Joel Baker or Alberto Castle with respect to the matter in question, and such
knowledge as any reasonably prudent individual holding any such individual’s
management position with the Company should have been obtained.
     “Legal Requirements,” when described as being applicable to any Person,
means any and all laws (statutory, judicial or otherwise), ordinances,
regulations, judgments, orders, directives, injunctions, writs, decrees or
awards of, and any Contracts with, any Governmental Authority, in each case as
and to the extent applicable to such Person or such Person’s business,
operations or properties.
     “Letter of Intent” means the letter of intent dated June 23, 2006, between
the Company and the Parent.
     “Licensed Intellectual Property Rights” means all Intellectual Property
Rights owned by a third party and licensed or sublicensed to the Company or
PRWLLC and held for use or used in the conduct of the Business.
     “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
     “Main Street Lease” means the lease dated as of October 18, 2005 between
the Company and David Hansen with respect to the premises located at 2069 Main
Street, Ferndale, Washington 98248.
     “Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by the Company or PRWLLC and held for use or used in the conduct of the
Business, including list of current, past and prospective Customers (whether
written or in electronic format).
     “Permits” means any and all permits, rights, approvals, licenses,
authorizations, legal status, orders or Contracts under any Legal Requirement or
otherwise granted by any Governmental Authority.
     “Permitted Liens” means (i) Liens for Taxes not yet due and payable,
(ii) statutory liens of landlords, carriers, warehouse men, mechanics, and
material men and similar liens imposed in the ordinary course of business for
sums not yet due and payable, and (iii) Liens set forth on Schedule 3.13(a).
     “Person” (whether or not capitalized) means an individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a Governmental Authority.

- 6 -



--------------------------------------------------------------------------------



 



     “Properties” (whether or not capitalized) means any and all properties and
assets (real, personal or mixed, tangible or intangible) owned or used by the
Company, including the Purchased Assets.
     “Services” (whether or not capitalized) means the “PRWeb”, “eMediaWire”,
“WunZhang”, “AmbosMedios” or “PRWebDirect” family of online news and press
release distribution services, and each software product or service under
development, developed, manufactured, licensed, distributed or sold by the
Company and any other products or services in which the Company has any
proprietary rights or beneficial interest.
     “Stockholder Employment Agreement” means an employment agreement between
the Parent and the Stockholder, in the form attached hereto as Exhibit D-1.
     “Tax” (whether or not capitalized) means any Federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Section 59A of the Code), customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated or other tax of any kind
whatsoever, including any interest, penalty or addition thereto, whether
disputed or not, and “Taxes” means any or all of the foregoing collectively; and
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto and including any amendment thereof.
     “Trade Secrets” means the Distribution Network and any information of the
Seller including technical or nontechnical data, formulas, patterns,
compilations, programs, financial data, financial plans, product or service
plans or lists of actual or potential customers or suppliers which (a) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other Persons who can obtain
economic value from its disclosure or use, and (b) is the subject of efforts,
whether reasonable or otherwise, to maintain its secrecy.
     “Used” (whether or not capitalized) means, with respect to the Properties,
Contracts or Permits of the Company, those owned, leased, licensed or otherwise
held by the Company which were acquired for use or held for use by the Company
in connection with the Company’s business and operations, whether or not
reflected on the Company’s books of account.
     Each of the following terms is defined in the Section set forth opposite
such term:

          Term   Section
Assignment and Assumption Agreement
    2.07  
Assumed Liabilities
    2.03  
Benefit Program or Agreement
    2.03  
Bill of Sale
    2.07  
Buyer Indemnitees
    8.02  
Cash Payment
    2.06 (a)
Closing
    2.07  

- 7 -



--------------------------------------------------------------------------------



 



          Term   Section
COBRA
    3.22 (i)
Distribution Network
    2.07 (a)
Effective Time
    2.06 (b)
Escrow Amount
    2.07  
Excluded Assets
    2.02  
Excluded Contracts
    2.02  
Excluded Liabilities
    2.04  
Indemnified Party
    8.03  
Intellectual Property Assignment
    2.07  
Issued Stock
    4.04  
Leases
    3.13  
Marks
    1.01  
Non-Competition Period
    6.01  
Notice
    9.01  
Parent Shares
    2.06 (a)
Plan
    2.03  
Purchase Price
    2.06  
Purchased Assets
    2.01  
Receivables
    7.06  
Related Party
    3.24 (a)
Securities Act
    2.08 (a)
Seller Indemnitees
    8.02  
Transition Services
    7.07 (a)
Warranty Breach
    8.02  

ARTICLE 2
Sale and Purchase of Assets
     Section 2.01. Purchase and Sale. Except as otherwise provided below, upon
the terms and subject to the conditions of this Agreement, VPRW agrees to
purchase from the Seller and the Seller agrees to sell, convey, transfer, assign
and deliver, or cause to be sold, conveyed, transferred, assigned and delivered,
to VPRW at the Closing, free and clear of all Liens, all of the Seller’s right,
title and interest in, to and under all of the assets, properties and business,
of every kind and description, wherever located, real, personal or mixed,
tangible or intangible, owned, held or used by the Company or otherwise used in
the conduct of the Business, including all assets shown on the Balance Sheet and
not disposed of in the ordinary course of business as permitted by this
Agreement, and all assets of the Seller thereafter acquired by the Seller (the
“Purchased Assets”), and including all right, title and interest of the Seller
in, to and under:
          (a)      all inventories, raw materials, works-in-process, and other
materials of the Seller, wherever located and including all Inventory in transit
or on order and not yet delivered, and all rights with respect to the processing
and completion of any works-in-process of the Seller, but excluding the right to
collect and receive charges for services already performed by the Seller with
respect thereto;
          (b)      all supplies, equipment, computers, machinery, furniture,
fixtures, and

- 8 -



--------------------------------------------------------------------------------



 



other tangible property held or used by the Company in connection with its
business or otherwise used in the conduct of the Business, and the Seller’s
interest as lessee in any leases with respect to any of the foregoing;
          (c)      all of the rights and benefits accruing to the Seller,
including under any Contract, relating to the Business (including all Customer
Contracts and material agreements, but excluding this Agreement, the Collateral
Agreements and the Excluded Contracts);
          (d)      all proprietary knowledge, Trade Secrets, Confidential
Information, computer software and licenses, patents, copyrights, formulae,
designs and drawings, quality control data, processes (whether secret or not),
methods, inventions, service manuals and other similar know-how or rights used
in the conduct of the Company’s business or otherwise used in the conduct of the
Business, including the areas of software development, manufacturing, marketing,
advertising and personnel training and recruitment, together with all other
Intellectual Property Rights used in connection with the Company’s business or
otherwise used in the conduct of the Business, including all files, manuals,
documentation and source and object codes related thereto, in particular its
source code to all products and services sold under the “PRWeb”, “eMediaWire”,
“WunZhang”, “AmbosMedios”, and “PRWebDirect”, trade names or any other trade
names owned or used by the Company;
          (e)      all rights in and to the Seller’s web sites and the content
therein including the domain name registration www.prweb.com,
www.emediawire.com, www.wunzhang.com, www.ambosmedios.com, www.prwebdirect.com
and any other domain registration owned by the Seller;
          (f) all utility, security and other deposits and prepaid assets and
expenses related to the Purchased Assets;
          (g)      the Company’s franchises, Permits and other authorizations of
Governmental Authorities (to the extent such Permits and other authorizations of
Governmental Authorities are transferable) and third parties, licenses,
telephone numbers, the Seller’s customer and prospective Customer lists, vendor
lists, referral lists and contracts, advertising materials and data, restrictive
covenants, chooses in action and similar obligations owing to the Seller from
its present and former stockholders, officers, employees, agents and others,
together with all books, operating data and records (including financial,
accounting and credit records), files, papers, records and other data of the
Seller, provided that the Seller shall be entitled to retain copies of such
items (subject to the provisions of Section 6.04 relating to confidential
information);
          (h)      all rights of the Seller in and to the names “PRWeb”,
“eMediaWire”, “WunZhang”, “AmbosMedios”, and “PRWebDirect”, and all trade names,
trademarks and logos used in the Company’s business or otherwise used in the
conduct of the Business, all variants thereof and all goodwill associated
therewith; and
          (i)      all of the Seller’s rights, claims, credits, causes of action
or rights of set-off against third parties relating to the Purchased Assets,
including unliquidated rights under manufacturers’ and vendors’ warranties.
     Section 2.02. Excluded Assets. VPRW expressly understands and agrees that
the

- 9 -



--------------------------------------------------------------------------------



 



following assets and properties of the Company (the “Excluded Assets”) shall be
excluded from the Purchased Assets:
          (a)      the Purchase Price and other rights of the Company under this
Agreement;
          (b)      the Company’s corporate minute book and stock records;
          (c)      except as set forth in Section 2.06(b), all accounts, notes
and other receivables (or collections with respect to such receivables) as of
the Closing Date, except to the extent that any such accounts, notes or
receivables (or collections in respect of such receivables) are with respect to
a customer (i) whose monthly or annual services or fees were scheduled to
commence on or after the Closing Date (in which case such accounts, notes or
receivables (or collections in respect of such receivables) shall be Purchased
Assets) or (ii) which was invoiced monthly or annual fees attributable to
services to be provided after the Closing Date (in which case such accounts,
notes or receivables (or collections in respect of such receivables) shall be
apportioned on a straight-line basis, and any amounts attributable to the period
after the Closing Date shall be Purchased Assets);
          (d)      all Contracts set forth on Schedule 2.02(d) (the “Excluded
Contracts”);
          (e)      all domain name registrations set forth on Schedule 2.02(e);
          (f)      all insurance policies;
          (g)      all cash and cash equivalents on hand and in banks;
          (h)      any real property or leases for real property other than the
Main Street Lease;
          (i)      any Purchased Assets sold or otherwise disposed of in the
ordinary course of business and not in violation of any provisions of this
Agreement during the period from the Balance Sheet Date until the Closing Date;
and
          (j)      any rights in the marks or names “DataOvation,” “Chispa
Labs,” “Chispa Consulting Services,” “Cheespa,” and “Chispa Fun.”
     Section 2.03. Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, VPRW agrees, effective at the time of the Closing,
to assume only the following liabilities (the “Assumed Liabilities”): (a) the
Main Street Lease, (b) the Customer Contracts listed on Schedule 2.03 and
(c) the other Contracts listed on Schedule 2.03.
     Section 2.04. Excluded Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, VPRW is assuming only the
Assumed Liabilities and is not assuming any other liability or obligation of the
Seller (or any predecessor of the Seller or any prior owner of all or part of
its businesses and assets) of whatever nature, whether presently in existence or
arising hereafter. All such other liabilities and obligations shall be retained
by and remain obligations and liabilities of the Seller (all such liabilities
and obligations not being assumed being herein referred to as the “Excluded
Liabilities”). Without limiting the generality

- 10 -



--------------------------------------------------------------------------------



 



of the foregoing, the Seller and the Stockholder expressly acknowledge and agree
that the Company shall retain, and VPRW shall not assume or otherwise be
obligated to pay, perform, defend or discharge:
          (a)      any liability or obligation of the Seller and/or the
Stockholder for Taxes, whether measured by sales, use, income or otherwise;
          (b)      any liability or obligation for Taxes arising in connection
with any products or services sold, delivered or otherwise provided by or on
behalf of the Seller prior to the Closing;
          (c)      any liability or obligation relating to employee benefits or
compensation arrangements existing on or prior to the Closing Date, including
any liability or obligation of the Company under or in connection with ERISA or
any Plan or Benefit Program or Agreement;
          (d)      any Environmental Liability;
          (e)      any product liability or warranty pertaining to products
and/or services sold, licensed, developed, manufactured or delivered by the
Seller prior to the Closing Date;
          (f)      any liability or obligation to a third party with respect to
any Assumed Liability to the extent such liability or obligation relates to or
arises from any act or omission taking place prior to the Closing Date;
          (g)      any liability or obligation of the Seller to the Stockholder,
any Affiliate of the Seller or the Stockholder, or any Person claiming to have a
right to acquire an equity interest or other securities of the Company;
          (h)      any liability relating to leases for real or personal
property (other than any such Contracts listed on Schedule 2.03);
          (i)      any liability or obligation relating to an Excluded Asset; or
          (j)      any liability or obligation related to any legal claims
against the Seller and/or any Purchased Assets, including those set forth in
Schedule 3.12.
     The Company further agrees to satisfy and discharge promptly after the
Closing all debts, obligations and liabilities of the Company not specifically
assumed by VPRW hereunder.
     Section 2.05. Assignment of Contracts and Rights. Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign any Purchased Asset or any claim or right or any benefit
arising thereunder or resulting therefrom if such assignment, without the
consent of a third party thereto, would constitute a breach or other
contravention of such Purchased Asset or in any way adversely affect the rights
of the VPRW, the Parent or the Company thereunder. The Seller will use its
commercially reasonable efforts (but without any payment of money by VPRW, the
Parent or the Seller) to obtain the consent of the other parties to any such
Purchased Asset or any claim or right or any benefit arising thereunder for the
assignment thereof to VPRW as VPRW may request. If such consent is not

- 11 -



--------------------------------------------------------------------------------



 



obtained, or if an attempted assignment thereof would be ineffective or would
adversely affect the rights of the Seller thereunder so that VPRW would not in
fact receive all such rights, the Seller and VPRW will cooperate in a mutually
agreeable arrangement under which VPRW would obtain the benefits and assume the
obligations thereunder in accordance with this Agreement, including
subcontracting, sub-licensing, or sub-leasing to VPRW, or under which the Seller
would enforce for the benefit of VPRW, with VPRW assuming the Seller’s
obligations, any and all rights of the Seller against a third party thereto. The
Seller will promptly pay to VPRW when received all monies received by the Seller
under any Purchased Asset or any claim or right or any benefit arising
thereunder, except to the extent the same constitutes an Excluded Asset. The
Company and the Buyer shall, to the extent the benefits arising under any
Purchased Asset have not been provided by alternative arrangements satisfactory
to the Parent, VPRW and the Company, negotiate in good faith a downward
adjustment in the Purchase Price.
Section 2.06. Purchase Price.
          (a)      The purchase price for the Purchased Assets (the “Purchase
Price”) is Twenty-Eight Million Dollars ($28,000,000), consisting of (i) Twenty
Million Seven Hundred Fifty Thousand Dollars ($20,750,000) in cash (the “Cash
Payment”), subject to adjustment as set forth below, and (ii) 494,543 shares of
the Parent’s common stock, par value $.01 per share (the “Parent Shares”). Seven
Hundred and Fifty Thousand Dollars ($750,000) (the “Escrow Amount”) of the Cash
Payment shall be deposited with the Escrow Agent at Closing and paid in
accordance with, and subject to, the terms of the Escrow Agreement.
          (b)      All revenues and expenses arising from the conduct of the
Business shall be allocated between VPRW and the Company as of 12:01 a.m.,
Pacific Time, on the Closing Date (the “Effective Time”) in accordance with
GAAP. Such allocations shall be based upon the principle that Company shall be
entitled to all revenue generated and responsible for all liabilities and
obligations incurred or accruing in connection with the operation of the
Business prior to the Effective Time, and VPRW shall be entitled to all revenue
generated and responsible for such liabilities and obligations incurred or
accruing in connection with the operation of the Business on and after the
Effective Time. Such allocations shall include, without limitation, all ad
valorem taxes, business and license fees, regulatory fees, utility expenses,
liabilities and obligations under all Contracts, deposits, rents and similar
prepaid and deferred items, except Taxes arising by reason of the transfer of
the Purchased Assets as contemplated hereby, which shall be paid in accordance
with Section 9.10(b) hereof. Without limiting the generality of the foregoing,
VPRW shall be entitled to credit against the Cash Payment an amount equal to the
Customer Deposits held by the Company as of the Effective Time. The allocations
shall, insofar as feasible, be determined and paid on the Closing Date, with
final settlement and payment to be made within 45 days after the Closing Date.
The parties shall act in good faith and in an expeditious manner to resolve all
disputes relating to such allocations.
          (c)      The Purchase Price shall be allocated, apportioned and
adjusted among the Purchased Assets in the manner specified in Schedule 2.06
attached hereto and the parties agree to abide by such allocations for all tax
reporting purposes; provided, however, that in connection with any litigation
relating to the non-competition, non-solicitation or confidentiality obligations
of a party under this Agreement or any Collateral Agreement, the parities agree
that neither Schedule 2.06 nor the information contained therein shall be
probative of any issue relating to

- 12 -



--------------------------------------------------------------------------------



 



such litigation and shall not be admitted as evidence for any purpose whatsoever
in any litigation or other proceeding between the parties relating to such
non-competition, non-solicitation or confidentiality obligations.
Section 2.07. Closing.
          (a)      Subject to the conditions stated in Article 5 of this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
shall be held at 10:00 a.m., on August 4, 2006, or if the conditions set forth
in Article 5 of this Agreement have not been satisfied or waived on such date,
on the third (3rd) business day after all such conditions have been satisfied or
waived, at the offices of Greenberg Traurig LLP at 1750 Tysons Boulevard,
McLean, VA 22102, simultaneously with the execution of this Agreement and any
and all Collateral Agreements and Exhibits thereto. At the Closing:
               (i)      VPRW shall deliver to the Company the Cash Payment, less
the Escrow Amount in immediately available funds by wire transfer to an account
of the Company designated by the Company, by notice to VPRW (or if not so
designated, then by certified or official bank check payable in immediately
available funds to the order of the Company in such amount);
               (ii)      VPRW shall deliver to the Company a duly executed Stock
Certificate in the name of the Stockholder (or duly issued instructions to the
Parent’s transfer agent to issue such Stock Certificates) representing 432,322
shares of the Parent Shares (the “Stockholder Parent Shares”);
               (iii)      VPRW shall deliver to the Company a duly executed
Stock Certificate in the name of the Company, representing 62,221 shares of the
Parent Shares (the “Employee Parent Shares”);
               (iv)      VPRW and the Seller shall each execute and deliver an
assignment and assumption agreement substantially in the form attached hereto as
Exhibit A (the “Assignment and Assumption Agreement”);
               (v)      the Seller shall execute and deliver a bill of sale
substantially in the form attached hereto as Exhibit B (the “Bill of Sale”);
               (vi)      the Seller shall execute and deliver the intellectual
property assignment substantially in the form attached hereto as Exhibit C (the
“Intellectual Property Assignment”);
               (vii)      VPRW, the Company and the Escrow Agent shall each
execute and deliver the Escrow Agreement;
               (viii)      the Seller shall execute and deliver to VPRW such
other deeds, bills of sale, endorsements, consents, assignments, and other good
and sufficient instruments of title as VPRW reasonably shall require to vest in
VPRW all right, title and interest in, to and under the Purchased Assets;

- 13 -



--------------------------------------------------------------------------------



 



               (ix)      the Seller shall deliver to VPRW evidence reasonably
satisfactory to VPRW that consents have been obtained with respect to the items
set forth in Schedule 2.07; and
               (x)      the Seller shall deliver possession of (A) all of its
source codes relating to the Services to the extent applicable to Owned
Intellectual Property Rights; (B) all of its customer and prospective Customer
lists; (C) all software used for billing and collections; and (D) all sources,
applicable contact information and other data associated with the Company’s
proprietary network for distributing news and other information (the
“Distribution Network”).
          (b)      At or promptly after the Closing, and except to the extent
they constitute Excluded Assets, the Seller shall deliver possession of all of
originals and copies of Contracts, instruments, documents, deeds, books,
records, files and other data and information within the possession of the
Seller, the Stockholder or any Affiliate of the Company pertaining to the
Company, the Purchased Assets and the Business, including all original Customer
license agreements, all other Customer Contracts, invoices and correspondence.
     Section 2.08. Transferability; Registration; Legending of Parent Shares.
          (a)      The Stockholder acknowledges that the Parent Shares are being
acquired pursuant to an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”) and that such Parent Shares may be
transferred only pursuant to an effective registration statement or an exemption
from registration under the Securities Act. The Stockholder shall not be
permitted to transfer any Parent Shares in the absence of an effective
registration statement unless the Stockholder has furnished Parent with an
opinion of counsel, reasonably satisfactory to Parent, that such disposition
does not require registration of such Parent Shares under the Securities Act.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
prohibit Stockholder from pledging the Stockholder Parent Shares in connection
with a loan or hedging transaction; provided, however, that no transfer of the
Stockholder Parent Shares shall be permitted pursuant to any such loan or
hedging transaction unless in accordance with the foregoing provisions of this
Section 2.08(a).
          (b)      It is understood that the certificates evidencing the Parent
Shares shall, until they have been sold pursuant to an effective registration
statement under the Securities Act, bear a legend to the effect set forth below.
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF SUCH ACTS. THE SHARES MAY NOT BE
SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE DISTRIBUTED (I) IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION UNDER SUCH ACTS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER OR (II) EXCEPT IN COMPLIANCE WITH THE TERMS OF THAT CERTAIN ASSET
PURCHASE AGREEMENT DATED AUGUST 4, 2006 (THE “PURCHASE AGREEMENT”), PURSUANT TO
WHICH THE SHARES WERE ISSUED. PRIOR TO ANY SALE, TRANSFER, HYPOTHECATION OR
OTHER DISPOSITION OF SUCH SHARES, EXCEPT PURSUANT TO THE PURCHASE AGREEMENT OR
AN EFFECTIVE REGISTRATION STATEMENT

- 14 -



--------------------------------------------------------------------------------



 



UNDER SUCH ACTS COVERING SUCH SALE, TRANSFER, HYPOTHECATION OR OTHER
DISTRIBUTION, THE HOLDER SHALL HAVE DELIVERED TO THE ISSUER AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT SUCH SALE, TRANSFER,
HYPOTHECATION OR OTHER DISTRIBUTION IS EXEMPT FROM REGISTRATION UNDER SUCH ACTS.
     The certificates evidencing the Parent Shares may also bear any legends
required by applicable state blue sky laws.
ARTICLE 3
Representations and Warranties of the Stockholder and the Company
     The Stockholder and the Company hereby jointly and severally represent and
warrant to VPRW and Parent that, except as set forth in the Disclosure Schedules
attached to this Agreement:
     Section 3.01. Corporate Existence and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Washington and has the corporate powers to own, manage, lease,
and hold its Properties and to carry on its Business as and where such
Properties are presently located and such Business is presently conducted and is
duly qualified to do business and is in good standing as a foreign corporation
in each of the jurisdictions where the character of its properties or the nature
of its Business requires it to be so qualified except where the failure to be so
qualified would not reasonably be expected to have a material adverse effect on
the Purchased Assets.
     Section 3.02. Authority, Approval and Enforceability. This Agreement has
been duly executed and delivered by the Seller and the Stockholder, and the
Stockholder and the Seller have all requisite power and legal capacity to
execute and deliver this Agreement and all Collateral Agreements executed and
delivered or to be executed and delivered in connection with the transactions
provided for hereby, to consummate the transactions contemplated hereby and by
the Collateral Agreements, and to perform its obligations hereunder and under
the Collateral Agreements. This Agreement and each Collateral Agreement to which
either the Stockholder and/or the Seller is a party constitutes, or upon
execution and delivery will constitute, the legal, valid and binding obligation
of such party, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.
Section 3.03. Capitalization and Corporate Records.
          (a)      All issued and outstanding shares of the Company’s capital
stock are owned beneficially and of record by the Stockholder. No subscription,
warrant, option, convertible security or other right (contingent or otherwise)
to purchase or acquire any shares of capital stock of the Company is authorized
or outstanding. The Company has no obligation (contingent or otherwise) to issue
any subscription, warrant, option, convertible security or other such right or
to issue or distribute to holders of any shares of its capital stock any
evidences of indebtedness or assets of the Company. The Company has no
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any shares of its capital stock or any interest

- 15 -



--------------------------------------------------------------------------------



 



therein or to pay any dividend or make any other distribution in respect
thereof. There are no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the Company. All of the issued and
outstanding shares of capital stock of the Company have been offered, issued and
sold by the Company in compliance with applicable federal and state securities
laws.
          (b)      The copies of the certificate of incorporation and bylaws of
the Company provided to VPRW are true, accurate, and complete and reflect all
amendments made through the date of this Agreement. The Company’s minute books
that were made available to VPRW for review were correct in all material
respects as of the date of such review, and such minute books or other records
contain all written stockholder and company actions that materially affect the
Assumed Liabilities or the Purchased Assets. All material actions taken by the
Company have been duly authorized or ratified. All accounts, books, ledgers and
official and other records of the Company fairly and accurately reflect all of
the Company’s transactions, properties, assets and liabilities in all material
respects.
          (c)      The Company does not own, directly or indirectly, any
outstanding voting securities of or other equity interests in any other Person.
     Section 3.04. No Stockholder Defaults or Consents. Except as set forth on
Schedule 3.04, the execution and delivery of this Agreement by the Stockholder
and the performance by the Stockholder of its obligations hereunder will not
violate any provision of law or any judgment, award or decree or any indenture,
agreement or other instrument to which the Stockholder is a party, or by which
the properties or assets of the Stockholder is bound or affected, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under, any such indenture, agreement or other
instrument.Section 3.05. No Seller Defaults or Consents. Except as set forth on
Schedule 3.05, the execution, delivery and performance by the Seller and the
Stockholder of this Agreement and each other Collateral Agreement to which they
are party and the consummation of the transactions contemplated hereby and
thereby do not and will not (a) violate or conflict with any of the terms,
conditions or provisions of the organizational documents of the Seller;
          (b)      violate any Legal Requirements applicable to the Seller, the
Stockholder or the Purchased Assets;
          (c)      violate, conflict with, result in a breach of, constitute a
default under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any Contract or Permit binding upon or
applicable to the Seller or by which any of the Purchase Assets may be bound;
          (d)      result in the creation of any Lien on any Purchased Assets or
other Properties of the Seller; or
          (e)      require the Seller or the Stockholder to obtain or make any
waiver, consent, action, approval or authorization of, or registration,
declaration, notice or filing with, any private non-governmental third party or
any Governmental Authority.

- 16 -



--------------------------------------------------------------------------------



 



     Section 3.06. No Proceedings. No suit, action, investigation or other
proceeding is pending or, to the Knowledge of the Company, threatened against or
affecting the Seller, the Business or any Purchased Asset before any
Governmental Authority seeking to restrain the Seller or the Stockholder or
prohibit their entry into this Agreement or prohibit the Closing, or seeking
damages against the Seller or its Properties as a result of the consummation of
this Agreement or the transaction contemplated hereby.
     Section 3.07. Financial Statements. The balance sheet as of December 31,
2005 and the related profit and loss statement for the year ended December 31,
2005 and the interim balance sheet as of the Balance Sheet Date, and the related
interim statement of income for the seven (7) months ended on the Balance Sheet
Date, for the Company, copies of which are attached to Schedule 3.07 hereto,
fairly present, in all material respects, the financial position of the Company,
on a cash basis, as of the dates thereof and its results of operations and cash
flows for the periods then ended.
     Section 3.08. Receivables. Schedule 3.08 lists all of the Company’s
accounts receivable as of the date hereof. All such receivables are valid,
genuine and were incurred in the ordinary course of business. No such account
has been assigned or pledged to any other Person and no defense or set-off to
any such account has been asserted by the account obligor.
     Section 3.09. No Undisclosed Liabilities. There are no liabilities of the
Seller or the Business that affect the Purchased Assets, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than (a) liabilities provided for
in the Balance Sheet or disclosed in the notes thereto, (b) trade payables and
accrued expenses incurred since the Balance Sheet date in the ordinary course of
business, (c) executory contract obligations under Contracts listed on
Schedule 3.14(a) or (d) liabilities disclosed on Schedule 3.09.
     Section 3.10. Absence of Certain Changes. Except as set forth on
Schedule 3.10 hereto, since the Balance Sheet Date, the Company has conducted
its business in the ordinary course consistent with past practices and there has
not been:
          (a)      any event, occurrence, development or state of circumstances
or facts which, individually or in the aggregate, has had or could reasonably be
expected to have a material adverse effect (whether covered by insurance or not)
on the business, operations, Properties or financial condition of the Company or
the Business;
          (b)      any incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money;
          (c)      any creation or other incurrence of any Lien on any Purchased
Asset;
          (d)      any damage, destruction or other casualty loss (whether or
not covered by insurance) affecting the Business or any Purchased Asset;
          (e)      any transaction or commitment made, or any contract or
agreement entered into, by the Company relating to the Business or any Purchased
Asset (including the

- 17 -



--------------------------------------------------------------------------------



 



acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in each case other than transactions and
commitments in the ordinary course of business consistent with past practices
and those contemplated by this Agreement;
          (f)      any change in any method of accounting or accounting
practices by the Company, including with respect to the Business;
          (g)      any (i) employment, deferred compensation, severance,
retirement or other similar agreement entered into with any officer or employee
of the Business (or any amendment to any such existing agreement), (ii) grant of
any severance or termination pay to any officer or employee of the Business or
(iii) change in compensation or other benefits payable to any officer or
employee of the Business pursuant to any severance or retirement plans or
policies thereof; or
          (h)      any capital expenditure or commitment for a capital
expenditure for additions or improvements to property, plant and equipment.
     Section 3.11. Compliance with Laws. The Company is and has been in material
compliance with any and all Legal Requirements applicable to the Company and
Business. The Company (a) has not received or entered into any citations,
complaints, consent orders, compliance schedules, or other similar enforcement
orders or received any written notice from any Governmental Authority or any
other written notice that would indicate that there is not currently compliance
with all such Legal Requirements, and (b) is not in material default under, and
no condition exists (whether covered by insurance or not) that with or without
notice or lapse of time or both would constitute a material default under, or
breach or violation of, any Legal Requirement or Permit applicable to the
Company. Without limiting the generality of the foregoing, the Company has not
received notice of and, to the Knowledge of the Company, there is no basis for,
any claim, action, suit, investigation or proceeding that might result in a
finding that the Company is not or has not been in compliance with Legal
Requirements relating to (w) the development, testing, manufacture, packaging,
distribution and marketing of the Services, (x) employment, safety and health,
(y) environmental protection, building, zoning and land use and/or (z) the
United States Foreign Corrupt Practices Act (15 U.S.C. §§78m(b), 78dd-1, 78dd-2,
78ff) and the rules and regulations promulgated thereunder.
     Section 3.12. Litigation. Schedule 3.12 lists a true and correct listing of
(a) all settlement agreements which are binding on the Company or the
Stockholder and (b) all actions, suits, investigations, claims or proceedings
with respect to the Company, the Stockholder, or the Business or any Purchased
Asset that are currently pending, or were settled or adjudicated since
January 1, 2003. Except as set forth in Schedule 3.12, there are no claims,
actions, suits, investigations or proceedings against or affecting the Company,
the Business or any Purchased Asset, or to the Knowledge of the Company,
threatened in any court or before or by any governmental authority, or before
any arbitrator, that would reasonably be expected to have a material adverse
effect (whether covered by insurance or not) on the business, operations,
properties or financial condition of the Company or the Business and, to the
Knowledge of the Company, there is no basis for any such claim, action, suit,
investigation or proceeding.
     Section 3.13. Properties. (a) Schedule 3.13(a) sets forth a list of all
leases, licenses or similar agreements relating to the Company’s use or
occupancy of real property owned by a third

- 18 -



--------------------------------------------------------------------------------



 



party (“Leases”), true and correct copies of which have previously been
furnished to VPRW, in each case setting forth (i) the lessor and lessee thereof
and the commencement date, term and renewal rights under each of the Leases, and
(ii) the street address of each property covered thereby. The Company is not, in
any material respect, in breach of any of the terms or covenants of any Leases.
The Company does not own any real property.
          (b)      Schedule 3.13(b) lists all capital leases of the Company.
          (c)      The Company has good and marketable title to, or in the case
of leased real property or personal property has valid leasehold interests in,
all Purchased Assets (whether real, personal, tangible or intangible) reflected
on the Balance Sheet or acquired after the Balance Sheet Date. Except as
reflected on Schedule 3.13(c), no Purchased Asset is subject to any Lien, other
than Permitted Liens.
          (d)      There are no developments affecting any of the Purchased
Assets pending or, to the Knowledge of the Company, threatened which might
materially detract from the value, materially interfere with any present or
intended use of such Purchased Assets.
     Section 3.14. Contracts and Commitments.(a) Schedule 3.14(a) lists all
material Contracts to which the Company is a party, or to which PRWLLC is a
party and which relate to the Business. True and correct copies of the Contracts
have previously been furnished to VPRW. All of the Contracts listed in
Schedule 3.14(a) are valid and binding on the Company or PRWLLC and, to each
Knowledge of the Company, on the other party thereto, and in full force and
effect, except where enforcement may be limited by general equitable principles
or by applicable bankruptcy, insolvency, moratorium, or similar laws and
judicial decisions from time to time in effect which affect creditors’ rights
generally. The Seller has not received notice from any party thereto of such
party’s intention or desire to terminate or modify any such Contract in any
respect, except as disclosed in Schedule 3.14(a). Neither the Seller nor, to the
Knowledge of the Company, any other party is in breach of any of the terms or
covenants of any Contract listed in Schedule 3.14(a).
          (b)      Schedule 3.14(b) sets forth a list of all Contracts which are
software license or management service agreements with customers/licensees
together with: (1) the name of the customer/licensee; (2) the annual or monthly
maintenance or service fees; (3) the renewal dates; and (4) whether the annual
maintenance or service fee has been invoiced or paid, and for which periods.
          (c)      Schedule 3.14(c) sets forth a list of all Contracts which
limit the freedom of the Company to compete in any line of business or with any
Person or in any area or to own, operate, sell, transfer, pledge or otherwise
dispose of or encumber any Purchased Asset or which would so limit the freedom
of VPRW or the Parent after the Closing Date.
          (d)      Schedule 3.14(d) sets forth a list of all Contracts with or
for the benefit of any Affiliate of the Company.
          (e)      Schedule 3.14(e) sets forth a list of all Contracts not made
in the ordinary course of business or which were arrived at by other than
arms-length negotiation or bargaining.

- 19 -



--------------------------------------------------------------------------------



 



          (f)      Except as set forth on Schedule 3.14(f), the Seller has not
entered into any Contracts which shall obligate the Company (or any assignee) to
perform services beyond six months from the Closing Date.
     Section 3.15. Insurance. Schedule 3.15 hereto is a complete and correct
list of all insurance policies (including fire, liability, product liability,
workers’ compensation and vehicular) presently in effect that relate to the
Company, its Properties, or the Business, including the amounts of such
insurance and annual premiums with respect thereto, all of which have been in
full force and effect from and after the date(s) set forth on Schedule 3.15.
Such policies are sufficient, in all material respects, for compliance by the
Company with all applicable Legal Requirements. None of the insurance carriers
has indicated to the Company in writing an intention to cancel any such policy
or to materially increase any insurance premiums (including workers’
compensation premiums), or that any insurance required to be listed on
Schedule 3.15 will not be available in the future on substantially the same
terms as currently in effect. The Company has no claim pending or anticipated
against any of its insurance carriers under any such policies and, to the
Knowledge of the Company, there has been no actual or alleged occurrence of any
kind which could reasonably be expended to give rise to any such claim.
     Section 3.16. Sufficiency of and Title to the Purchased Assets.(a) The
Purchased Assets constitute all of the property and assets used or held for use
in the Business which are reasonably necessary to conduct the Business as
currently conducted. Subject to the terms of this Agreement, upon consummation
of the transactions contemplated hereby, VPRW will have acquired good and
marketable title in and to, or a valid leasehold interest in, each of the
Purchased Assets, free and clear of all Liens, other than Permitted
Liens.Section 3.17. Intellectual Property.
          (a)     Schedule 3.17(a) contains a true and complete list of each of
(i) the registrations, applications and other material Intellectual Property
Rights included in the Owned Intellectual Property Rights and (ii) the Licensed
Intellectual Property Rights, other than “shrink wrap” licenses or other similar
licenses for commercial off-the-shelf software. Schedule 3.17(a) indicates
whether each such Intellectual Property Right is an Owned Intellectual Property
Right or a Licensed Intellectual Property Right. (b) The Licensed Intellectual
Property Rights and the Owned Intellectual Property Rights together constitute
all the Intellectual Property Rights used or held for use in the Business and,
to the Knowledge of the Company, are adequate to conduct the Business as
currently conducted. Without limiting the generality of the foregoing, no
Intellectual Property Rights used or held for use in the Business are owned by
or licensed or sublicensed to any Affiliate of the Company or the Stockholder
(including DataOvation, LLC). Except for any restrictions that may be imposed by
law (other than contract law), there exist no restrictions on the disclosure,
use or transfer of the Owned Intellectual Property Rights. The consummation of
the transactions contemplated by this Agreement will not alter, impair or
extinguish any Intellectual Property Rights. (c) None of the Company and any
Affiliate of the Company has given to any Person an indemnity in connection with
any Intellectual Property Right, other than indemnities that arise under
standard form licenses and sales contracts used in the Business, a list of which
are set forth on Schedule 3.17(c).(d) None of the Company and any Affiliate of
the Company has infringed, misappropriated or otherwise violated any United
States patent issued before the date of this Agreement, any Berne Convention
country copyright, any Mark registered in the United States Patent and Trademark
Office, to the Knowledge of the Company, any Trade Secret of any third person or
any other Intellectual Property Right. There is

-20-



--------------------------------------------------------------------------------



 




no claim, action, suit, investigation or proceeding pending against, or, to the
Knowledge of the Company, threatened against, the Company or any present or
former officer, director or employee of the Company (i) based upon, or
challenging or seeking to deny or restrict, the rights of the Company or any
Affiliate of the Company in any of the Owned Intellectual Property Rights and
the Licensed Intellectual Property Rights, (ii) alleging that the use of the
Owned Intellectual Property Rights or the Licensed Intellectual Property Rights
or any services provided, processes used or products manufactured, used,
imported, or sold with respect to the Business do or may conflict with,
misappropriate, infringe or otherwise violate any Intellectual Property Right of
any third party or (iii) alleging that the Company or any Affiliate of the
Company infringed, misappropriated or otherwise violated any Intellectual
Property Right of any third party. (e) None of the Owned Intellectual Property
Rights and, to the Knowledge of the Company, Licensed Intellectual Property
Rights material to the operation of the Business has been adjudged invalid or
unenforceable in whole or part, and, to the Knowledge of the Company, all such
Owned Intellectual Property Rights and Licensed Intellectual Property Rights are
valid and enforceable. (f) The Company or an Affiliate of the Company holds all
right, title and interest in and to all Owned Intellectual Property Rights and
all licenses under the Licensed Intellectual Property Rights free and clear of
any Lien. For the avoidance of doubt, the term “Lien” as used in this Section
3.17(f) does not include the terms and conditions of the license agreements
under which the Company or any Affiliates of the Company have the right to use
the Licensed Intellectual Property Rights. In each case where a patent or patent
application, trademark registration or trademark application, service mark
registration or service mark application, or copyright registration or copyright
application included in the Owned Intellectual Property is held by assignment,
the assignment has been duly recorded with the governmental authority from which
the patent or registration issued or before which the application or application
for registration is pending. The Company or an Affiliate of the Company has
taken all commercially reasonable actions necessary to maintain and protect the
Owned Intellectual Property Rights and their rights in the Licensed Intellectual
Property Rights, including payment of applicable maintenance fees and filing of
applicable statements of use.(g) To the Knowledge of the Company, no Person has
infringed, misappropriated or otherwise violated any Owned Intellectual Property
Right or Licensed Intellectual Property Right. The Company has taken reasonable
steps in accordance with normal industry practice to maintain the
confidentiality of all confidential Intellectual Property Rights. None of the
Company and any Affiliate of the Company has disclosed any of the Intellectual
Property Rights that are material to the Company or the Business and the value
of which to the Business is contingent upon maintaining the confidentiality
thereof, other than to employees, representatives and agents of the Company,
Affiliates of the Company, third-party contractors engaged to assist the Company
in the Business, or any third parties as required by law, all of whom are bound
by (i) written confidentiality agreements previously disclosed to VPRW and set
forth on Schedule 3.17(g) or (ii) legally enforceable confidentiality
obligations no less protective than those set forth in such written
confidentiality agreements.(h) The Company has taken reasonable steps in
accordance with normal industry practice to preserve and maintain reasonably
complete notes and records relating to the Owned Intellectual Property Rights
and the Licensed Intellectual Property Rights. (i) With respect to pending
applications and applications for registration of the Owned Intellectual
Property Rights and the Licensed Intellectual Property Rights that are material
to the Company or the Business, the Company is not aware of any reason that
could reasonably be expected to prevent any such application or application for
registration from being granted with coverage

-21-



--------------------------------------------------------------------------------



 



substantially equivalent to the latest amended version of the pending
application or application for registration. None of the trademarks, service
marks, applications for trademarks and applications for service marks included
in the Owned Intellectual Property Rights that are material to the Business has
been the subject of an opposition or cancellation procedure. None of the patents
and patent applications included in the Owned Intellectual Property Rights that
are material to the Business has been the subject of an interference, protest,
public use proceeding or third party reexamination request.(j) All Services sold
by the Company or an Affiliate of the Company, or, to the Knowledge of the
Company, any licensee of the Company or an Affiliate of the Company, in
connection with the Business and covered by a patent, trademark or copyright
included in the Owned Intellectual Property Rights have been marked with the
notice (applicable as of the date hereof) of all nations requiring such notice
in order to collect damages.Section 3.18. Equipment and Other Tangible Property.
Schedule 3.18 lists the Company’s equipment, furniture, machinery, vehicles,
structures, fixtures and other tangible property included in the Purchased
Assets, other than Inventory, all of which are suitable for the purposes for
which intended and, to the Knowledge of the Company, are in good operating
condition and repair consistent with normal industry standards, except for
ordinary wear and tear or for matters expressly noted on Schedule 3.18.
     Section 3.19. Permits; Environmental Matters.
          (a)      Except as set forth on Schedule 3.19(a), no Permits are
required to use and/or maintain any of the Company’s Properties and to conduct
its Business and operations as presently conducted;
          (b)      In connection with or relating to the Purchased Assets, the
Business or real property used in connection with the Business, no notice,
notification, demand, request for information, citation, summons or order has
been received, no complaint has been filed, no penalty has been assessed and no
investigation, action, claim, suite, proceeding or review is pending or, to the
Knowledge of the Company, threatened by any governmental entity or other Person
with respect to any matters relating to or arising out of any Environmental Law;
          (c)      There are no liabilities arising in connection with or in any
way relating to the Purchased Assets, Business or real property of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, arising under or relating to any Environmental Law, and, to the
Knowledge of the Company, there are no facts, events, conditions, situations or
set of circumstances which could reasonably be expected to result in or be the
basis for any such liability;
          (d)      With respect to real property currently used in connection
with Business or previously owned, leased, or operated by the Company (the “Real
Property”), neither the Company nor, to the Knowledge of the Company, any
current or prior owner, lessee or operator of the Real Property has discharged,
disposed of, dumped, injected, pumped, deposited, spilled, leaked, emitted or
released any Hazardous Substances at, on or under any Real Property;
          (e)      No Real Property nor any property to which Hazardous
Substances located on or resulting from the use of any Purchased Asset or real
property used in connection with the Business, have been transported nor any
property to which the Company has, directly or

-22-



--------------------------------------------------------------------------------



 




indirectly, transported or arranged for the transportation of any Hazardous
Substances is listed or, to the Company’s knowledge, proposed for listing on the
National Priorities List promulgated pursuant to CERCLA, on CERCLIS (as defined
in CERCLA) or on any similar federal, state, local or foreign list of sites
requiring investigation or cleanup;
          (f)      For purposes of this Section, the term the “Company” shall
include any entity which is, in whole or in part, a predecessor of the Company;
and
          (g)      The Company has been and is currently in compliance in all
material respects with all applicable Environmental Laws, including obtaining
and maintaining in effect all Permits required by applicable Environmental Laws.
     Section 3.20. Absence of Certain Business Practices. None of the
Stockholder, the Company, nor any other Affiliate or agent of the Company, or
any other person acting on behalf of or associated with the Company, acting
alone or together, has (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, employee or
agent of any customer or supplier; or (b) except for rebates and discounts to
customers in the ordinary course of business, directly or indirectly given or
agreed to give any money, gift or similar benefit to any customer, supplier,
employee or agent of any customer or supplier, any official or employee of any
government (domestic or foreign), or any political party or candidate for office
(domestic or foreign), or other person who was, is or may be in a position to
help or hinder the business of the Company (or assist the Company in connection
with any actual or proposed transaction), in each case which (i) would
reasonably be expected to subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding or (ii) if not given in
the past or continued in the future, would reasonably be expected to have a
material adverse effect on the Business.
     Section 3.21. Products, Services and Authorizations.
          (a)      Schedule 3.21(a) sets forth a list of all material products
and Services developed by the Company. Each such product or Service has been
designed, manufactured or serviced, and shall perform and operate, in accordance
with (i) the specifications set forth in the manuals for such product or
Service, and (ii) the provisions of all applicable laws, policies, guidelines
and any other governmental requirements.
          (b)      To the Knowledge of the Company, none of the products or
Services (i) contain any bug, defect or error that affects the use,
functionality or performance of such product or Service; or (ii) fails to
materially comply with any applicable warranty or other contractual commitment
relating to the use, functionality or performance of such product or Service or
any product, Service or system containing or used in conjunction with such
product or Service. Schedule 3.21(b) sets forth a complete and accurate list of
all identified and corrected bugs, defects and errors in each version and
component of the products or Services since January 1, 2004, other than any such
bugs, defects and errors that do not affect the functionality or performance of
the products or Services in any material respect.

-23-



--------------------------------------------------------------------------------



 



          (c)      Except as set forth in Schedule 3.21(a), there are no claims
existing or threatened under or pursuant to any warranty, whether express or
implied, on products or Services sold by the Company. There are no claims
existing and, to the Knowledge of the Company, there is no basis for any claim
against the Company for injury to Persons or property as a result of the sale,
distribution, development or manufacture of any product or performance of any
service by the Company, including claims arising out of the defective or unsafe
nature of its products or Services.
     Section 3.22. Employee Benefit Matters.
          (a)      Schedule 3.22(a) lists each of the following, if any, which
is sponsored, maintained or contributed to by the Company for the benefit of the
Company’s employees, former employees or their dependents, survivors, or
beneficiaries, or with respect to which the Company has or may reasonably have
any actual or contingent liability:
               (i)      Each “employee benefit plan,” as such term is defined in
Section 3(3) of the ERISA (“Plan”); and
               (ii)      Each written personnel policy, employee manual or other
written statements of rules or policies concerning employment, defined benefit
and defined contribution plan, equity option, purchase or ownership plan,
executive compensation program or arrangement, profit sharing plan or
arrangement, supplemental retirement plan or arrangement, collective bargaining
agreement, bonus plan or arrangement, incentive award plan or arrangement,
vacation and sick leave policy, disability plan, death benefit plan (whether
provided through insurance, on a funded or unfunded basis, or otherwise),
medical or life insurance plan, severance pay policy or agreement, termination,
salary continuation or employee assistance plan, deferred compensation agreement
or arrangement, consulting agreement, employment contract and each other
employee benefit plan, agreement, arrangement, program, practice or
understanding which is not described in Section 3.22(a)(i) (“Benefit Program or
Agreement”).
          (b)      True, correct and complete copies of each of the Plans,
Benefit Program or Agreement (if any), and related trusts, if applicable,
including all amendments thereto, and summary plan descriptions have been made
available to the Buyer. There has also been furnished to the Buyer, with respect
to each Plan, Benefit Program or Agreement required to file such report and
description, the three most recent Forms 5500.
          (c)      Except as otherwise set forth in Schedule 3.22(c):
               (i)      The Company does not contribute to or have an obligation
to contribute to, a multiemployer plan within the meaning of Section 3(37) or
4001(a)(3) of ERISA; and
               (ii)      The Company has substantially performed all
obligations, whether arising by operation of law or by contract, required to be
performed by it in connection with the Plans and the Benefit Programs and
Agreements, and to the Knowledge of the Company, there have been no defaults or
violations by any other party to the Plans or Benefit Programs or Agreements.

-24-



--------------------------------------------------------------------------------



 



          (d)      Except as set forth in Schedule 3.22(d), the Company is not a
party to any agreement, and has not established any policy or practice,
requiring the Company to make a payment or provide any other form or
compensation or benefit to any person performing services for the Company upon
termination of such services which would not be payable or provided in the
absence of the consummation of the transactions contemplated by this Agreement.
          (e)      Schedule 3.22(e) sets forth by number and employment
classification the numbers of employees employed by the Company as of the date
of this Agreement, and none of said employees are subject to union or collective
bargaining agreements with the Company.
          (f)      Neither the Parent, VPRW nor any of their Affiliates shall
have any liability or obligations under or with respect to the Workers
Adjustment Retraining Notification Act of 1988, as amended, in connection with
any of the transactions contemplated in connection herewith.
          (g)      The Company does not have any obligation to any former
employee, or any current employee upon retirement, under any Plan, Benefit
Program or Agreement or otherwise, other than under those Plans, Benefit
Programs or Agreements disclosed in the Schedules hereto.
          (h)      Schedule 3.22(h) sets forth any and all employment agreements
(other than oral employment agreements terminable at will without continuing
liability to the Company), confidentiality agreements, non-solicitation and
non-competition agreements, intellectual property assignment and work-for-hire
agreements between the Company and any of its employees or consultants, whereby
the Company’s employee or consultant assigns to the Company any and all rights
that such employee may have in the Company’s Services or Intellectual Property
Rights, or covenants not to compete against the Company or keep the Company’s
Confidential Information secret.
          (i)      No former employee of the Seller has an outstanding claim to
receive, or is currently receiving, any health insurance benefits required
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) as a result of his or her employment with the Seller.
     Section 3.23. Finder’s Fees. Except as set forth in Schedule 3.23, there is
no investment banker, broker, finder or other intermediary which has been
retained by or is authorized to act on behalf of the Company or the Stockholder
who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.
     Section 3.24. Certain Business Relationships.
          (a)      Except as set forth on Schedule 3.24(a), neither the
Stockholder or, to the Knowledge of the Company, any of the directors, officers
or managerial personnel of the Company (individually, a “Related Party” and
collectively the “Related Parties”) or any Affiliate of the Stockholder or any
Related Party: (a) owns, directly or indirectly, any interest in any Person
which is a competitor, supplier or Customer of the Company (other than
investments in securities of any business entity if such securities are actively
traded on a national securities exchange or in the over-the-counter market in
the United States or on any foreign securities

-25-



--------------------------------------------------------------------------------



 




exchange, but only if such investment does not exceed 2% of the outstanding
voting securities of such entity); (b) owns, directly or indirectly, in whole or
in part, any property, asset or right, real, personal or mixed, tangible or
intangible (including, but not limited to, any of the Intellectual Property
Rights) which is utilized by or in connection with the Business (other than the
Excluded Assets and their respective personal property (none of which is
material to, or necessary to the operation of, the Business)); (c) is a Customer
or supplier of the Company; or (d) directly or indirectly has an interest in or
is a party to any Contract, whether or not in writing, pertaining or relating to
the Company (other than the compensation arrangements of the Related Parties,
this Agreement and the Collateral Agreements). Except as set forth on Schedule
3.24(a), since January 1, 2005, the Company has not engaged in any transaction
with any Related Party or any Affiliate of any Related Party (other than the
compensation arrangements of the Related Parties, this Agreement and the
Collateral Agreements).
          (b)      Except as set forth on Schedule 3.24(b), the Stockholder does
not own, directly or indirectly, any interest in any Person (other than
investments in securities of any business entity if such securities are actively
traded on a national securities exchange or in the over-the-counter market in
the United States or on any foreign securities exchange, but only if such
investment does not exceed 5% of the outstanding voting securities of such
entity).
     Section 3.25. Knowledge of Management. The Stockholder, Baker and Castle,
collectively, have knowledge of all matters related to the management and
material operations of the Company.
     Section 3.26. Investment Representations.
          (a)      In evaluating the suitability of an investment in the Parent
by means of the acquisition of the Parent Shares, neither the Stockholder and/or
the Company has relied upon any representations or other information (whether
written or oral) from the Parent, except as otherwise expressly set forth in
this Agreement. Each of the Stockholder and the Company also acknowledge that he
or it has relied solely upon the information contained herein and upon
investigations made by him or it in making the decision to invest in the Parent.
          (b)      The Stockholder and the Company are aware that the Parent
Shares are being offered and sold by means of an exemption under the Securities
Act, as well as exemptions under certain state securities laws for nonpublic
offerings, and that each of the Stockholder and the Company make the
representations, declarations and warranties as contained in this Section 3.26
with the intent that the same shall be relied upon in determining its
suitability as a purchaser of the Parent Shares.
          (c)      Each of the Stockholder and the Company are “Accredited
Investors” as defined in Rule 501 of Regulation D promulgated under the
Securities Act.
          (d)      Each of the Stockholder and the Company recognize that no
federal or state agency has recommended or endorsed the purchase of the Parent
Shares or passed upon the adequacy or accuracy of the information set forth
herein and that the Parent is relying on the truth and accuracy of the
representations, declarations and warranties made by each of the Stockholder and
the Company as contained herein in selling the Parent Shares to the Stockholder
and the Company.

-26-



--------------------------------------------------------------------------------



 




          (e)      Each of the Stockholder and the Company have at all times
been given the opportunity to obtain reasonably requested additional
information, to verify the accuracy of the information received and to ask
questions and receive answers from certain representatives of the Parent
concerning the terms and conditions of the Stockholder’s and the Company’s
investment in the Parent and the nature and prospects of the Parent’s business.
          (f)      Each of the Stockholder and the Company recognize that the
transferability of the Parent Shares is restricted by the terms and provisions
of this Agreement and/or state blue sky laws or the Securities Act.
          (g)      The Stockholder and the Company are acquiring the Parent
Shares for investment for their own account and not with a view to or for sale
in connection with any distribution of the Parent Shares to or for the accounts
of others. Each of the Stockholder and the Company agree that, without limiting
any other restrictions on transfer applicable to the Parent Shares, neither will
not dispose of the Parent Shares, or any portion thereof or interest therein,
unless and until counsel acceptable to the Parent shall have determined that the
intended disposition is permissible and does not violate the Securities Act or
the rules and regulations promulgated thereunder, or the provisions of any
applicable state securities laws, or any rules or regulations thereunder;
provided, however, that nothing in this Agreement shall prohibit Stockholder
from pledging the Stockholder Parent Shares in connection with a loan or hedging
transaction; provided, however, that no transfer of the Stockholder Parent
Shares shall be permitted pursuant to any such loan or hedging transaction
unless in accordance with the foregoing provisions of this Section 3.26(g).
ARTICLE 4
Representations and Warranties of the Parent and VPRW
     The Parent and VPRW hereby joint and severally represent and warrant to the
Company and the Stockholder that:
Section 4.01. Corporate Existence and Qualification.
          (a)      The Parent is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
corporate powers and all material governmental licenses, authorities, permits,
consents and approvals required to own, manage, lease and hold its properties
and to carry on its business as and where such properties are presently located
and such business is presently conducted and is duly qualified to do business
and is in good standing as a foreign corporation in each of the jurisdictions
where the character of its properties or the nature of its business requires it
to be so qualified. The Parent owns all of the issued and outstanding membership
interests in VPRW.
          (b)      VPRW is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Maryland and has
the limited liability company powers and all material governmental licenses,
authorities, permits, consents and approvals required to own, manage, lease and
hold its properties and to carry on its business as and where such properties
are presently located and such business is presently conducted and is duly

-27-



--------------------------------------------------------------------------------



 




qualified to do business and is in good standing as a foreign corporation in
each of the jurisdictions where the character of its properties or the nature of
its business requires it to be so qualified.
     Section 4.02. Authority, Approval and Enforceability. This Agreement has
been duly executed and delivered by each of Parent and VPRW. The Parent and VPRW
have all requisite corporate and limited liability company, as applicable power
and authority to execute and deliver this Agreement and all Collateral
Agreements to be executed and delivered by them, as applicable, in connection
with the transactions provided for hereby, to consummate the transactions
contemplated hereby and by the Collateral Agreements, and to perform their
obligations hereunder and under the Collateral Agreements. The execution,
delivery, and performance of this Agreement and the Collateral Agreements and
the consummation by the Buyer of the transactions contemplated hereby and
thereby have been duly and validly authorized and approved by all necessary
corporate and limited liability company action on the part of the Parent and
VPRW, respectively. This Agreement and each Collateral Agreement to which the
Parent or VPRW is a party constitutes, or upon execution and delivery will
constitute, the legal, valid and binding obligation of the Parent and VPRW, as
applicable, enforceable in accordance with its terms, except as such enforcement
may be limited by general equitable principles or by applicable bankruptcy,
insolvency, moratorium, or similar laws and judicial decisions from time to time
in effect which affect creditors’ rights generally.
     Section 4.03. Issuance of the Parent Shares. The issuance and delivery of
the Parent Shares in accordance with this Agreement has been, or will be on or
prior to the Closing, duly authorized by all necessary corporate action on the
part of the Parent, and such shares have been duly reserved for issuance. The
Parent Shares when so issued and delivered against payment therefor in
accordance with the provisions of this Agreement will be duly and validly
issued, fully paid and nonassessable. Upon consummation of the transactions
contemplated by this Agreement, the Company will acquire marketable title to the
Parent Shares free from all Liens.
     Section 4.04. Capitalization. The Parent’s periodic reports on Form 10-Q
and Form 10-K filed with the United States Securities and Exchange Commission
accurately reflect its capitalization as of the dates indicated in such reports.
The issued and outstanding capital stock of the Parent (the “Issued Stock”)
(a) has been duly and validly issued; (b) is fully paid and nonassessable; and
(c) was not issued in violation of any preemptive rights or rights of first
refusal or first offer.
     Section 4.05. No Default or Consents. Neither the execution and delivery of
this Agreement nor the carrying out of the transactions contemplated hereby
will:
          (a)      violate or conflict with any of the terms, conditions or
provisions of the organizational documents of VPRW or the Parent;
          (b)      violate any Legal Requirements applicable to the Parent or
VPRW;
          (c)      violate, conflict with, result in a breach of, constitute a
default under (whether with or without notice or the lapse of time or both), or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any contract or Permit applicable to the
Parent or VPRW; or

-28-



--------------------------------------------------------------------------------



 




          (d)      require the Parent or VPRW to obtain or make any waiver,
consent, action, approval or authorization of, or registration, declaration,
notice or filing with, any private non-governmental third party or any
Governmental Authority.
     Section 4.06. No Proceedings. No suit, action or other proceeding is
pending or, to the Parent’s or VPRW’ knowledge, threatened before any
Governmental Authority seeking to restrain Parent or VPRW or prohibit their
entry into this Agreement or prohibit the Closing, or seeking Damages against
Parent or VPRW or their properties as a result of the consummation of this
Agreement.
     Section 4.07. Finder’s Fees. There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of the Parent or VPRW who might be entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.
ARTICLE 5
Conditions to the Parties’ Obligations
     Section 5.01. Conditions to Obligations of the Company and the Stockholder.
The obligations of the Company and the Stockholder to carry out the transactions
contemplated by this Agreement are subject, at the option of the Company and the
Stockholder, to the satisfaction (or the extent permitted by Legal Requirement,
waiver by the Company and the Stockholder) of the following conditions:
          (a)      The Parent and VPRW shall have furnished the Company with a
certified copy of all necessary organizational action on their behalf approving
their execution, delivery and performance of this Agreement.
          (b)      All representations and warranties of the Parent and VPRW and
contained in this Agreement shall be true and correct in all material respects
at and as of the Closing, and the Parent and VPRW shall have performed and
satisfied in all material respects all covenants and agreements required by this
Agreement to be performed and satisfied by the Parent and VPRW at or prior to
the Closing.
          (c)      As of the Closing Date, no suit, action or other proceeding
shall prohibit consummation of the Closing.
          (d)      The Parent shall have executed and delivered to the
Stockholder the Stockholder Employment Agreement.
          (e)      The Parent shall have executed and delivered to Baker the
Baker Employment Agreement.
          (f)      The Parent shall have executed and delivered to Castle the
Castle Employment Agreement.

-29-



--------------------------------------------------------------------------------



 



          (g)      VPRW shall have executed and delivered to the Company the
Assignment and Assumption Agreement.
          (h)      VPRW shall have executed and delivered to the Company the
Intellectual Property Assignment.
          (i)      VPRW shall have executed and delivered to the Company the
Escrow Agreement.
          (j)      Parent shall have executed and delivered to PRWLLC the Alder
Street Lease.
          (k)      Parent shall have executed and delivered to the Company an
assignment agreement with respect to the Main Street Lease.
          (l)      All proceedings to be taken by the Parent or VPRW in
connection with the transactions contemplated hereby and all documents incident
thereto shall be satisfactory in form and substance to the Company and its
counsel, and the Company and said counsel shall have received all such
counterpart originals or certified or other copies of such documents as it or
they may reasonably request.
          (m)      No proceeding in which either the Parent or VPRW shall be a
debtor, defendant or party seeking an order for its own relief or reorganization
shall have been brought or be pending by or against such Person under any United
States or state bankruptcy or insolvency law.
     Section 5.02. Conditions to Obligations of the Parent and VPRW. The
obligations of the Parent and VPRW to carry out the transactions contemplated by
this Agreement are subject, at the option of the Parent, to the satisfaction (or
the extent permitted by Legal Requirement, waiver by the Parent) of the
following conditions:
          (a)      All representations and warranties of the Company and the
Stockholder contained in this Agreement shall be true and correct in all
material respects at and as of the Closing, and the Company and the Stockholder
shall have performed and satisfied in all material respects all agreements and
covenants required by this Agreement to be performed and satisfied by them at or
prior to the Closing.
          (b)      As of the Closing Date, no suit, action or other proceeding
shall prohibit consummation of the Closing.
          (c)      The Company shall have furnished VPRW with a certified copy
of all necessary company and Stockholder action on its behalf approving the
Company’s execution, delivery and performance of this Agreement.
          (d)      All proceedings to be taken by the Company or the Stockholder
in connection with the transactions contemplated hereby and all documents
incident thereto shall be satisfactory in form and substance to VPRW and its
counsel, and VPRW and said counsel shall have received all such counterpart
originals or certified or other copies of such documents as it or they may
reasonably request.

-30-



--------------------------------------------------------------------------------



 




          (e)      No proceeding in which either the Stockholder or the Company
shall be a debtor, defendant or party seeking an order for its own relief or
reorganization shall have been brought or be pending by or against such Person
under any United States or state bankruptcy or insolvency law.
          (f)      The Stockholder shall have executed and delivered to the
Parent the Stockholder Employment Agreement.
          (g)      Baker shall have executed and delivered to the Parent the
Baker Employment Agreement.
          (h)      Castle shall have executed and delivered to the Parent the
Castle Employment Agreement.
          (i)      The Company shall have assigned to VPRW any and all rights
and remedies that it may have against any of its employees or consultants
pursuant to any employment agreements, confidentiality agreements,
non-solicitation and non-competition agreements, intellectual property
assignment and work-for-hire agreements set forth on Schedule 3.22(g) hereto.
          (j)      The Company and PRWLLC shall have executed and delivered to
VPRW the Bill of Sale.
          (k)      The Company and PRWLLC shall have executed and delivered to
VPRW the Assignment and Assumption Agreement.
          (l)      The Company and PRWLLC shall have executed and delivered to
VPRW the Intellectual Property Assignment.
          (m)      The Company shall have executed and delivered to VPRW the
Escrow Agreement.
          (n)      The Company shall have delivered each consent with respect to
the items set forth on Schedule 2.07.
          (o)      PRWLLC shall have executed and delivered to the Parent the
Alder Street Lease.
          (p)      The Company shall have executed and delivered to the Parent
an assignment agreement with respect to the Main Street Lease in a form
reasonably acceptable to the Parent and consented to by the landlord for such
premises.
ARTICLE 6
Covenants of the Company and the Stockholder
     Section 6.01 Non-Competition, Non-Solicitation and Non-Disclosure.(a) In
consideration

-31-



--------------------------------------------------------------------------------



 



of the payment of a portion of the Purchase Price to the Company, and in order
to induce the Parent and VPRW to enter into this Agreement and to consummate the
transactions contemplated hereby, the Stockholder hereby acknowledges that he is
the beneficiary of the Purchase Price payments to the Company and the Seller and
the Stockholder hereby severally covenant and agree as follows:
               (i)      the Seller and the Stockholder shall not for a period
beginning on the date hereof and ending on the later of (x) the third
anniversary of the date hereof or (y) the third anniversary of the termination
of the Stockholder’s employment with the Parent following the date hereof (the
“Non-Competition Period”), directly, indirectly, or in concert with any other
Person: (A) acquire or have any interest in, whether as a proprietor, partner,
co-venturer, financier, or investor, any person, firm, partnership, corporation,
association, limited liability company, or other entity that directly or through
an Affiliate, either (1) offers, solicits, provides, or engages in Conflicting
Services or (2) intends to offer, solicit, provide or engage in Conflicting
Services; or (B) be employed by or serve as director, officer, servant, agent,
representative, or consultant to any Person that directly or through an
Affiliate, either (1) offers, solicits, provides, or engages in Conflicting
Services or (2) intends to offer, solicit, provide or engage in Conflicting
Services. However, nothing contained herein shall be deemed to prevent the
Seller or the Stockholder from (i) acquiring through market purchases and
owning, solely as an investment, less than five percent (5%) in the aggregate of
any publicly-traded securities, (ii) authoring and selling books or other texts,
or (iii) speaking at seminars, forums, institutes, schools or similar venues
(subject, in the case of clauses (ii) and (iii), to the provisions of
Section 6.04). The Seller and the Stockholder agree that the market for the
Parent’s products and services is global, so that this Section 6.01 applies to
their activities world-wide.
               (ii)      Without the prior written consent of the Parent, the
Seller and the Stockholder shall not, during the Non-Competition Period,
directly, indirectly, or in concert with any other Person, whether as a
proprietor, partner, co-venturer, financier, investor, director, officer,
employer, employee, servant, agent, representative, consultant or otherwise
(A) request, induce, or attempt to induce any Customer to terminate its
relationship with Parent or any of its Affiliates; (B) solicit, contact, perform
or offer to perform any Conflicting Services for any Customer of the Parent or
any of its Affiliates; (C) interfere with or disrupt, or attempt to interfere
with or disrupt, the relationship, contractual or otherwise, between any member
of the Controlled Group and any Customer or employee of Parent or its
Affiliates; provided, however, that nothing contained herein shall prohibit the
Stockholder or any of his Affiliates from (1) contacting or hiring Alex Linde at
any time, or (2) contacting or hiring Alberto Castle, as permitted by Section
6.01(iii) hereof.
               (iii)      Without the prior written consent of the Parent, the
Seller and the Stockholder shall not for a period beginning on the date hereof
and ending one (1) year from and after the date hereof directly, indirectly, or
in concert with any other Person, whether as a proprietor, partner, co-venturer,
financier, investor, director, officer, employer, employee, servant, agent,
representative, consultant or otherwise offer employment to or solicit (directly
or indirectly, individually or in connection with any new employer or other
business partner) any individual who is an employee of Controlled Group or had
left the employ of the Controlled Group with the preceding one year, regardless
of who initiates the contact or how the Person comes to the Seller or the
Stockholder’s attention. Notwithstanding the foregoing, if the Parent

-32-



--------------------------------------------------------------------------------



 




terminates the employment of Alberto Castle, then at any time after such
termination, or at any time after the second anniversary of the date hereof, the
Stockholder may hire Alberto Castle to work for him. The Stockholder may at any
time hire Alex Linde to work for him.
               (iv)      The Seller and the Stockholder acknowledge and agree
that the covenants provided for in this Section 6.01(a) are reasonable and
necessary in terms of time, area and line of business to protect the Parent’s
trade secrets. The Seller and the Stockholder further acknowledge and agree that
such covenants are reasonable and necessary in terms of time, area and line of
business to protect the legitimate business interests of Parent and its
Affiliates, which include its interests in protecting the Parent’s and its
Affiliates’ (A) valuable confidential business information, (B) substantial
relationships with customers throughout the world, and (C) customer goodwill
associated with the ongoing business of the Parent. The Seller and the
Stockholder expressly authorize the enforcement of the covenants provided for in
this Section 6.01(a) by (A) Parent and its Affiliates, (B) Parent’s permitted
assigns, and (C) any successors to Parent’s or Parent’s business. The Seller,
the Stockholder and Parent agree that they have attempted to restrict the
Seller’s and the Stockholder’s activities to a reasonable degree appropriate to
protect the interests of the Parent, although they agree that others may
disagree about this determination. Therefore, the Seller, the Stockholder and
the Parent agree that a court or other trier of fact, may modify and enforce
these restrictions to the minimum extent deemed necessary to be found
reasonable. If a court declines to modify and enforce this Agreement as provided
above, the Seller, the Stockholder and the Parent agree that this Agreement will
be automatically modified to provide the Parent with the maximum protection of
its business interests allowed by law and the Seller and the Stockholder agree
to be bound by such Agreement as modified; but in no event shall the Parent be
entitled to greater rights than it has under this Agreement.
               (v)      The Seller and the Stockholder shall not directly or
indirectly disparage the Parent, any of its Affiliates or products, or any
officer, director, employee, shareholder or member of the Parent or its
Affiliates.
          (b) It is recognized and hereby acknowledged by the parties hereto
that a breach or violation by the Seller or the Stockholder of any or all of the
covenants and agreements contained in this Section 6.01 may cause irreparable
harm and damage to Parent in a monetary amount which may be virtually impossible
to ascertain. As a result, the Seller and the Stockholder recognize and hereby
acknowledge and agree that the Parent, in addition to and not in limitation of
any other rights, remedies or damages available to the Parent at law or in
equity, shall be entitled to a temporary restraining order, preliminary
injunction and permanent injunction in order to prevent or to restrain any such
breach by the Seller or the Stockholder, or by any or all of the Stockholder’s
partners, co-venturers, employers, employees, servants, agents, representatives
and any and all Persons directly or indirectly acting for, on behalf of or with
the Seller or the Stockholder, and that the Parent shall not be required in
connection with any such order or injunction to post a bond of any nature
whatsoever. If the Parent enforces the provisions of this Section 6.01 through a
court order, the Seller and the Stockholder agree that the restrictions
contained in this Section 6.01 shall remain in effect immediately following the
end of the applicable three-year period (or one-year period, in the case of
Article 6(a)(iii)), for an additional period equal to the number of days that
begins with the date of the breach and ends with the earlier of (i) the date
that the Seller or the Stockholder consents to an injunction, or (ii) the date
of such order.

-33-



--------------------------------------------------------------------------------



 




     Section 6.02. Notification to Customers. The Company and/or the Stockholder
shall cooperate with VPRW, as may be reasonably requested by VPRW following the
Closing, in notifying the customers and/or licensees of the Company of the
transactions contemplated by this Agreement and directing that all payments to
the Company shall be made to VPRW, at the address supplied by VPRW.
     Section 6.03. Publicity. The Company and the Stockholder acknowledge and
agree that after the Closing occurs, the Parent and VPRW shall have the sole
right to determine the time, method and manner of communicating or announcing
the transactions contemplated by this Agreement to third parties, including but
not limited to the Company’s customers. Without limiting the foregoing sentence,
neither the Company nor the Stockholder shall issue or make, or cause to have
issued or made, any public release or other public announcement concerning this
Agreement or the transactions contemplated hereby, without the advance approval
in writing of the form and substance thereof by the Parent, except as required
by law (in which case, so far as possible, there shall be consultation among the
parties prior to such announcement).
     Section 6.04. Confidentiality. After the Closing, the Seller, the
Stockholder and their Affiliates will hold, and will use their best efforts to
cause their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all Confidential Information.
     Section 6.05. Access to Records. On and after the Closing Date, the Company
and the Stockholder will afford promptly to the Parent and VPRW and their agents
reasonable access to their books of account, financial and other records
(including accountant’s work papers), information, employees and auditors to the
extent necessary for the Parent or VPRW in connection with any audit,
investigation, dispute or litigation or any other reasonable business purpose
relating to the Business, the Purchased Assets or the Assumed Liabilities.
     Section 6.06. Use of Corporate Name and Trademarks. After the Closing, the
Seller and the Stockholder shall not use the trademarks “PRWeb”, “eMediaWire”,
“WunZhang”, “AmbosMedios”, “PRWebDirect” or any other marks or names otherwise
used by the Company prior to Closing, or any variation thereof. In addition,
promptly after the Closing, the Seller shall amend its certificate of
incorporation or certificate of formation, as applicable, so as to remove the
word “PRWeb” from its company name.
ARTICLE 7
Covenants of the Parties
     Section 7.01. Commercially Reasonable Efforts. Between the date of this
Agreement and the Closing, each party shall use commercially reasonable efforts
to cause the fulfillment at the earliest practicable date of all of the
conditions to the obligations of the other party to consummate the sale and
purchase under this Agreement.
     Section 7.02. Further Assurances. Following the Closing, the Company, the
Stockholder, the Parent and VPRW shall execute and deliver such documents, and
take such

-34-



--------------------------------------------------------------------------------



 



other action (at the expense of the requesting party), as shall be reasonably
requested by any other party hereto to carry out the transactions contemplated
by this Agreement. In particular, the Company and the Stockholder agree that the
Company shall, at the Parent’s or VPRW’s request and expense, take all
reasonable actions to enforce any confidentiality, non-competition,
non-solicitation or similar right it may have against any current or former
employee or contractor of the Company; and to the maximum extent permissible,
the Parent and VPRW shall be permitted to take any such reasonable action in the
name of and on behalf of the Company, and shall control any action or proceeding
commenced hereunder in the name of the Company.
Section 7.03. Employee Matters.
               (a)      Following Closing, the Company shall retain sole
responsibility for the payment of any employee benefits or entitlement,
including severance pay, accrued vacation, sick or holiday pay, to any employee
of the Company pursuant to any Plan, Benefit Program or Agreement or employment
agreement with the Company for services rendered prior to the Closing of the
transactions contemplated hereby, including amounts triggered by the Closing of
the transactions contemplated hereby.
               (b)      The parties acknowledge that the transactions provided
for in this Agreement may result in obligations on the part of the Company and
one or more of the Plans that is a welfare benefit plan (within the meaning of
Section 3(1) of ERISA) to comply with the health care continuation requirements
of Part 6 of Title 1 of ERISA and Code Section 4980B or analogous state law, as
applicable, so long as the Company continues to maintain group health plans
subject to COBRA or analogous state law, as applicable, after Closing. The
parties expressly agree that, except as otherwise expressly required by COBRA,
the Parent, VPRW and the Parent’s and VPRW’ benefit plans shall have no
responsibility for compliance with such health care continuation requirements
(i) for qualified beneficiaries who previously elected to receive continued
coverage under the Company’s ERISA benefit plans or who between the date of this
Agreement and the Closing Date elect to receive continued coverage, or (ii) with
respect to those employees or former employees of the Company who may become
eligible to receive such continued coverage as a result of the transactions
provided for in this Agreement. Nothing in this Agreement shall be interpreted
to require the Company to continue any welfare benefit plan after the Closing
and the parties agree and acknowledge that the Company’s group health plans to
which COBRA applies may or will be terminated on or about the Closing Date.
               (c)      Nothing in this Agreement, express or implied, shall
confer upon any employee of the Company, or any representative of any such
employee, any rights or remedies, including any right to employment or continued
employment for any period, of any nature whatsoever.
     Section 7.04. Delivery of Property Received by the Company after Closing.
The Company agrees that it will transfer or deliver to VPRW, promptly after the
receipt thereof, any cash or other property which the Company receives after the
Closing Date in respect of any claims, contracts, licenses, leases, commitments,
sales orders, purchase orders, receivables of any character or any other items
transferred or intended to be transferred to VPRW as part of the Purchased
Assets under this Agreement.

-35-



--------------------------------------------------------------------------------



 



     Section 7.05. Parent Appointed Attorney for the Company. Effective at the
Closing Date, the Company hereby constitutes and appoints the Parent, and the
Parent’s successors and assigns, its true and lawful attorney, in the name of
either the Parent or the Company (as the Parent shall determine in its sole
discretion) but for the benefit and at the expense of the Parent (except as
otherwise herein provided), (a) to institute and prosecute all proceedings which
the Parent may deem proper in order to collect, assert or enforce any claim,
right or title of any kind in or to the Purchased Assets as provided for in this
Agreement; (b) to defend or compromise any and all actions, suits or proceedings
in respect of any of the Purchased Assets, and to do all such acts and things in
relation thereto as the Parent shall reasonably deem advisable; and (c) to take
all action which the Parent may reasonably deem proper in order to provide for
the Parent the benefits under any of the Purchased Assets where any required
consent of another party to the sale or assignment thereof to the Parent
pursuant to this Agreement shall not have been obtained. The Company
acknowledges that the foregoing powers are coupled with an interest and shall be
irrevocable. The Parent shall be entitled to retain for its own account any
amounts respecting the Purchased Assets collected pursuant to the foregoing
powers, including any amounts payable as interest in respect thereof.
     Section 7.06. Collection of Accounts Receivable. The Company hereby assigns
to the Parent all rights and responsibilities with respect to the collection of
all accounts receivable which are part of the Purchased Assets (the
“Receivables”). The Parent will use commercially reasonable efforts to collect
such Receivables and, after the Closing Date, will pay the proceeds from the
Receivables (to the extent they are Excluded Assets) to the Company on no less
than a monthly basis.
     Section 7.07. Transition Services.
          (a)      From and after the Closing and for a period of 30 days
thereafter, the Company shall provide VPRW with the transition services
described on Schedule 7.07 (the “Transition Services”). The Company shall use
its reasonable efforts to ensure that the nature and quality of Transition
Services provided to VPRW by the Company’s employees who remain in the employ of
the Company or contractors shall be undifferentiated as compared with the same
services performed by such employees or contractors prior to the Closing Date
(it being understood that the Company shall not be deemed in breach of its
obligations under this Section 7.07 if the Company is unable to provide the
foregoing services on account of the voluntary resignation by one or more of the
Company’s employees or contractors). The management of and control over the
provision of the Transition Services shall reside solely with the Company.
Without limiting the generality of the foregoing, all labor matters relating to
employees and contractors of the Company and its Affiliates shall be within the
exclusive control of the Company, and VPRW and the Parent shall not take any
action affecting such matters. The Company shall, at its own expense, employ and
retain staff needed to perform the Transition Services.
          (b)      Within 30 days of its receipt of a reasonably detailed
invoice from the Company, VPRW shall reimburse the Company for (i) service
provider payments for contracts VPRW assumed, in each case to the extent paid by
the Company and (ii) its actual costs it incurs for the salaries, benefits
(including vacation and sick leave accruals) and related payroll costs for those
employees of the Company (other than the Stockholder) providing Transition
Services (but

-36-



--------------------------------------------------------------------------------



 




not for increases in salary, bonuses or payments not in the usual and ordinary
course of business), with such reimbursement to occur no later than 30 days
after the Company has provided a reimbursement statement to the Parent.
          (c)      For a period of six years after the Closing Date, upon
reasonable prior written notice, the Company shall furnish or cause to be
furnished to Parent and its employees, agents, auditors and representatives
access, during normal business hours, to such information, books and records
relating to the Company as is reasonably necessary for financial reporting and
accounting matters, for reports or filings with any Governmental Authority, for
the preparation and filing of Tax returns, reports or forms for the defense of
any Tax claims, assessments, audits or disputes, or for the prosecution or
defense of any action, proceeding or hearing, provided that with respect to any
Tax returns or other records relating to Tax matters or any other action,
proceeding or hearing, the Parent shall have reasonable access to such
information until the applicable statute of limitations, if any, shall have
expired. Except as otherwise agreed in writing, the Parent shall reimburse the
Company for reasonable out-of-pocket costs and expenses incurred in assisting
the Parent pursuant to this Section 7.07(c). The Parent shall have the right to
copy any of such records at its own expense.
ARTICLE 8
Survival; Indemnification
     Section 8.01. Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until eighteen (18) months after of the Closing Date; provided that (a) the
representations and warranties in Sections 3.01, 3.02, 3.03, 3.04, 3.09, 3.16,
3.17, 3.19, 3.25, 3.26, 4.01, 4.02, 4.03, 4.04 and 4.05 shall survive until the
expiration of the applicable statute of limitations. Notwithstanding the
preceding sentence, any representation or warranty in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy thereof giving rise to such right of indemnity shall have been given
to the party against whom such indemnity may be sought prior to such time.
     Section 8.02. Indemnification. (a) Except as otherwise set forth herein,
the Company and the Stockholder hereby jointly and severally indemnify the
Parent, VPRW and their Affiliates, directors, officers and employees (the “Buyer
Indemnitees”) against and agree to hold each of them harmless from any and all
Damages incurred or suffered by any Buyer Indemnitee arising out of: (i) any
misrepresentation or breach of warranty (each such misrepresentation and breach
of warranty a “Warranty Breach”) or breach of covenant or agreement made or to
be performed by the Stockholder and/or the Company pursuant to this Agreement or
the Collateral Agreements; (ii) the assets, business or operations of the
Company prior to the Closing Date; (iii) any Excluded Asset; (iv) any Excluded
Liability; or (v) any lost business arising from Customer claims with respect to
the Services as they exist prior to the Closing. The Buyer Indemnitees shall not
be entitled to receive any indemnification payments under this Section 8.02(a)
until the aggregate amount of Damages incurred by the Buyer Indemnitees exceeds
One Hundred Fifty Thousand Dollars ($150,000) (the “Basket Amount”), at which
point Buyer Indemnitees shall be entitled to the Basket Amount and any amounts
in excess of the Basket Amount, subject to the limitations provided herein.
Notwithstanding the foregoing, the Basket Amount shall not be

-37-



--------------------------------------------------------------------------------



 



applicable to breaches of the representations set forth in Sections 3.01 or
3.02. In no event shall the aggregate Section 8.02(a) liability of the Company
and the Stockholder for Warranty Breaches exceed Five Million Dollars
($5,000,000); provided that such limitation shall not be applicable to fraud or
any breach of the representations and warranties in Section 3.17.
          (b)      The Parent and VPRW hereby jointly and severally indemnify
the Stockholder, the Company and their Affiliates (the “Seller Indemnitees”)
against and agree to hold each of them harmless from any and all Damages
incurred or suffered by the Seller Indemnitees arising out of any Warranty
Breach or breach of covenant or agreement made or to be performed by the Parent
or VPRW pursuant to this Agreement. The Seller Indemnitees shall not be entitled
to receive any indemnification payments under this Section 8.02(b) until the
aggregate amount of Damages incurred by the Seller Indemnitees exceeds the
Basket Amount at which point Buyer Indemnitees shall be entitled to the Basket
Amount and any amounts in excess of the Basket Amount, subject to the
limitations provided herein. Notwithstanding the foregoing, the Basket Amount
shall not be applicable to breaches of the representations set forth in
Sections 4.01, 4.02 or 4.03. In no event shall the aggregate liability of the
Parent and VPRW to the Seller Indemnitees for Warranty Breaches (inclusive of
Warranty Breaches related to the Parent Shares) exceed $5,000,000.
          (c)      The remedies provided for in Section 8.02 shall, subsequent
to Closing, be the sole and exclusive remedies of the Buyer Indemnitees or the
Seller Indemnitees for any breach of or inaccuracy in any representation or
warranty contained in this Agreement except in the case of fraud.
     Section 8.03. Procedures.
          (a)      A party making a claim for indemnity under Section 8.02 is
hereinafter referred to as an “Indemnified Party” and the party against whom
such claim is asserted is hereinafter referred to as the “Indemnifying Party.”
All claims by any Indemnified Party under Section 8.02 hereof shall be asserted
and resolved in accordance with the following provisions. If any claim or demand
for which an Indemnifying Party would be liable to an Indemnified Party is
asserted against or sought to be collected from such Indemnified Party by a
third party (each a “Third Party Claim”), said Indemnified Party shall with
reasonable promptness notify in writing the Indemnifying Party of such claim or
demand stating with reasonable specificity the circumstances of the Indemnified
Party’s claim for indemnification; provided, however, that any failure to give
such notice will not waive any rights of the Indemnified Party except to the
extent the rights of the Indemnifying Party are actually prejudiced or to the
extent that any applicable period set forth in Section 8.01 has expired without
such notice being given. After receipt by the Indemnifying Party of such notice,
then upon reasonable notice from the Indemnifying Party to the Indemnified
Party, or the request of the Indemnified Party, the Indemnifying Party shall
defend, manage and conduct any proceedings, negotiations or communications
involving any claimant whose claim is the subject of the Indemnified Party’s
notice to the Indemnifying Party as set forth above, and shall take all actions
necessary, including the posting of such bond or other security as may be
required by any Governmental Authority, so as to enable the claim to be defended
against or resolved without expense or other action by the Indemnified Party.
Upon request of the Indemnifying Party, the Indemnified Party shall, to the
extent it may legally do so and to the extent that it is compensated in advance
by the Indemnifying Party for any costs and expenses thereby incurred;

-38-



--------------------------------------------------------------------------------



 




               (i)      take such action as the Indemnifying Party may
reasonably request in connection with such action,
               (ii)      allow the Indemnifying Party to dispute such action in
the name of the Indemnified Party and to conduct a defense to such action on
behalf of the Indemnified Party, or
               (iii)      render to the Indemnifying Party all such assistance
as the Indemnifying Party may reasonably request in connection with such dispute
and defense.
          (b)      Notwithstanding anything to the contrary in Section 8.03(a)
above, the Indemnifying Party shall not be entitled, or shall lose its right, as
applicable, to contest, defend, litigate and settle a Third Party Claim if
(i) there exists or is reasonably likely to exist a conflict of interest that
would make it inappropriate in the reasonable judgment of the Indemnified Party
for the same counsel to represent both the Indemnifying Party and the
Indemnified Party, (ii) the Indemnifying Party shall fail to diligently contest
the Third Party Claim, (iii) such Third Party Claim involves remedies or
disputes other than claims for monetary damages, or (iv) such Third Party Claim
or the resolution thereof is reasonably likely to impair ongoing business
relationships with any Customer, any Governmental Authority, or any other Person
doing business with the Indemnified Party or any of its Affiliates.
          (c)      Subject to the limitations set forth in Section 8.02(a), the
Company and the Stockholder specifically agree that any claims due and owing for
indemnification by the Parent or VPRW against the Stockholder and the Company
(or any of them) shall be first satisfied by deducting and otherwise offsetting
such claims against the Escrow Amount; and to the extent that there remain
unsatisfied indemnification claims after the deductions and set-offs described
above, the Parent and VPRW shall have full recourse against the Stockholder and
the Company (including their assets of whatsoever kind or nature) for payment of
such indemnification claims. Notwithstanding anything in this Agreement to the
contrary, the Stockholder and the Company expressly agree that VPRW or the
Parent may in good faith settle or compromise any individual claim for indemnity
they make hereunder provided that the settlement or compromise does not
(i) result in an adverse financial consequence to the Company or the Stockholder
or (ii) impose any injunctive relief with respect to the Company or the
Stockholder.
ARTICLE 9
Miscellaneous
     Section 9.01. Notices. Any notice, request, instruction, correspondence or
other document to be given hereunder by any party hereto to another (herein
collectively called “Notice”) shall be in writing and delivered personally or
sent by overnight mail carrier, return receipt requested, or by telecopier, as
follows:

-39-



--------------------------------------------------------------------------------



 



     
if to the Parent or VPRW:
  Vocus, Inc.
 
  4296 Forbes Boulevard
 
  Lanham, Maryland 20706
 
  Attn: Stephen A. Vintz
 
            Chief Financial Officer
 
  Fax: (301) 459-6092
 
   
 
  with a copy (which shall not constitute
notice) to:
 
   
 
  Greenberg Traurig, LLP
 
  1750 Tysons Boulevard, Suite 1200
 
  McLean, VA 22102
 
  Attn: Richard J. Melnick
 
  Fax: (703) 714-8310
 
   
if to the Seller and/or the
  6742 Family Hill Lane
Stockholder:
  Ferndale, WA 98248
 
  Attn: David McInnis
 
  Fax:
 
   
 
  with a copy (which shall not constitute
notice) to:
 
   
 
  Parr Waddoups Brown Gee & Loveless
 
  185 South State Street, Suite 1300
 
  Salt Lake City, Utah 84111
 
  Attn: Scott Loveless Fax: (801) 532-7750

     Each of the above addresses for notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or overnight
mail shall be effective upon actual receipt or refusal. Notice given by
facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
normal business day after receipt if not received during the recipient’s normal
business hours and confirmed by reply facsimile.
     Section 9.02. Governing Law. The provisions of this agreement and the
documents delivered pursuant hereto shall be governed by and construed in
accordance with the laws of the State of Delaware (excluding any conflict of law
rule or principle that would refer to the laws of another jurisdiction). Each
party hereto irrevocably submits to the non-exclusive jurisdiction of state and
federal courts located in the States of Maryland and Washington, in any action
or proceeding arising out of or relating to this Agreement or any of the
Collateral Agreements, and each party hereby irrevocably agrees that all claims
in respect of any such action or proceeding must be brought and/or defended in
such court. Each party hereto consents to service of process by any means
authorized by the applicable law of the forum in any action brought under or

-40-



--------------------------------------------------------------------------------



 



arising out of this Agreement or any of the Collateral Agreements, and each
party irrevocably waives, to the fullest extent each may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court; provided that each party hereto hereby agrees that service of
any process, summons, notice or document by U.S. registered mail addressed to
such party shall be effective service of process for any such suit, action or
proceeding brought against such party in any such court. Each party hereto
agrees that a final judgment in any such suit, action or proceeding brought in
any such court shall be conclusive and binding upon such party and may be
enforced in any other courts to whose jurisdiction such party is or may be
subject by suit upon such judgment.
     Section 9.03. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 9.04. Entire Agreement; Amendments and Waivers. This Agreement
constitutes the entire agreement between and among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements (including the
Letter of Intent), understandings, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as set forth specifically herein or contemplated hereby. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.
     Section 9.05. Binding Effect and Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns; but neither this Agreement nor any of the
rights, benefits or obligations hereunder shall be assigned, by operation of law
or otherwise, by the Company or the Stockholder without the Parent’s written
consent. Nothing in this Agreement, express or implied, is intended to confer
upon any Person other than the parties hereto and their respective permitted
successors and assigns, any rights, benefits or obligations hereunder.
     Section 9.06. Remedies. Except as otherwise provided in Section 8.02(c)
hereof, the rights and remedies provided by this Agreement are cumulative, and
the use of any one right or remedy by any party hereto shall not preclude or
constitute a waiver of its right to use any or all other remedies. Such rights
and remedies are given in addition to any other rights and remedies a party may
have by law, statute or otherwise.
     Section 9.07. Multiple Counterparts. This Agreement may be signed and
delivered, by facsimile or otherwise, in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart hereof (whether by
facsimile or otherwise) signed by the other party hereto.

-41-



--------------------------------------------------------------------------------



 



     Section 9.08. Survival. Any provision of this Agreement which contemplates
performance or the existence of obligations after the Closing Date, and any and
all representations and warranties set forth in this Agreement, shall not be
deemed to be merged into or waived by the execution and delivery of the
instruments executed at the Closing, but shall expressly survive Closing and
shall be binding upon the party or parties obligated thereby in accordance with
the terms of this Agreement, subject to any limitations expressly set forth in
this Agreement.
     Section 9.09. Attorneys’ Fees. In the event any suit or other legal
proceeding is brought for the enforcement of any of the provisions of this
Agreement, the parties hereto agree that the prevailing party or parties shall
be entitled to recover from the other party or parties upon final judgment on
the merits reasonable attorneys’ fees (and sales taxes thereon, if any),
including attorneys’ fees for any appeal, and costs incurred in bringing such
suit or proceeding. For the purposes of this Section 9.09, the Company and the
Stockholder shall be jointly and severally liable for any payment due hereunder
from the Company and/or the Stockholder.
     Section 9.10. Bulk Sales. The VPRW and the Company each hereby waive
compliance by the Company with the provisions of the “bulk sales,” “bulk
transfer” or similar laws of any state. The Company and the Stockholder hereby
jointly and severally agree to indemnify and hold the Parent, VPRW and its
Affiliates harmless against any and all Damages incurred or suffered by the
Parent, VPRW or any of its Affiliates as a result of any failure to comply with
any such “bulk sales,” “bulk transfer” or similar laws.
     Section 9.11. Expenses. Each party hereto shall be solely responsible for
all costs and expenses incurred by it in connection with the negotiation,
preparation and performance of and compliance with the terms of this Agreement,
except that all recordation, transfer and documentary taxes, fees and charges,
and any excise, sales, transfer or use Taxes (collectively, “Transfer Expenses”)
applicable to the transfer of the Assets shall be paid one half by the Company
and one half by Buyer. The party that has the primary responsibility under
applicable law for the payment of any particular Transfer Expense shall prepare
and file the relevant document and notify the other party in writing of the
Transfer Expenses required in connection with such document (and provide a copy
of such document if requested). The other party shall pay the first party an
amount equal to one-half of such Transfer Expenses in immediately available
funds no later than the date that is the later of (i) five (5) business days
after the date of such notice or (ii) two (2) business days prior to the due
date for such Transfer Expenses. The first party shall promptly remit the
Transfer Expenses to the proper governmental authority.
     Section 9.12. Interpretation. The parties hereto acknowledge and agree that
(a) each party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (b) any rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to all parties hereto and not in favor of or against any party, regardless of
which party was generally responsible for the preparation of this Agreement.
     Section 9.13. Risk of Loss. Prior to the Closing, the risk of loss of
damage to, or destruction of, any and all of the Company’s assets, including the
Properties, shall remain with the Company, and the legal doctrine known as the
“Doctrine of Equitable Conversion” shall not be applicable to this Agreement or
to any of the transactions contemplated hereby.

-42-



--------------------------------------------------------------------------------



 



     Section 9.14. Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
     Section 9.15. No Third Party Beneficiaries. No provision of this Agreement
is intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder, other than the Buyer Indemnitees and the Seller
Indemnitees pursuant to Article 8 hereof. Without limiting the foregoing, no
provision of this Agreement shall create any third party beneficiary or other
rights in any employee or former employee (including any beneficiary or
dependent thereof) of the Company or of any of its affiliates in respect of
continued employment (or resumed employment) with either VPRW or the Business or
any of their Affiliates and no provision of this Agreement shall create any such
rights in any such Persons in respect of any benefits that may be provided,
directly or indirectly, under any Plan or any plan or arrangement which may be
established by VPRW or any of its Affiliates. No provision of this Agreement
shall constitute a limitation on rights to amend, modify or terminate after the
Closing Date any such plans or arrangements of VPRW or any of its Affiliates.
[Remainder of page intentionally left blank]

-43-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.
PARENT:

            Vocus, Inc., a Delaware corporation
      By:   /s/ Stephen Vintz         Name:   Stephen Vintz        Title:  
Chief Financial Officer     

VPRW:

            Vocus PRW Holdings LLC, a Maryland limited liability company
      By:   /s/ Stephen Vintz         Name:   Stephen Vintz        Title:  
Chief Financial Officer of Vocus, Inc., its Sole Member     

COMPANY:

            PRWeb International, Inc., a Washington corporation
      By:   /s/ David McInnis         Name:   David McInnis        Title:   CEO 
   

PRWLLC:

            PRWeb, LLC, a Washington limited liability company
      By:   /s/ David McInnis         Name:   David McInnis        Title:  
Managing Member     

STOCKHOLDER:

                  /s/ David McInnis       David McInnis           

-44-